IN THE CIRCUIT COURT FOR WILSON COUNTY, TENNESSEE

AT LEBANON 22 =
neo & TT
Sz omen
SOUTHEASTERN LAND INVESTMENT, LLC ) ov fT
and WILSON LAND INVESTMENTS, LLC ) Sux oy ETT
Plaintiffs, ) ine?
) =a amy 104
Ms ) Docket No: DIA CY |
) JURY DEMAND
COMMONWEALTH LAND TITLE )
INSURANCE COMPANY, )
)
Defendant. )

 

COMPLAINT

 

Southeastern Land Investment, LLC and Wilson Land Investments, LLC hereby assert
the following complaint:

I. PARTIES

1. The plaintiff, Southeastern Land Investment, LLC (“SLI”), was, prior to the below-
described merger, a limited liability company organized under Tennessee law with its principal
place of business in Gallatin, Tennessee.

m The plaintiff, Wilson Land Investments, LLC (“WLI”), is a limited liability
company organized under Tennessee law with its principal place of business in Gallatin,
Tennessee.

3. The defendant, Commonwealth Land Title Insurance Company
(“Commonwealth”), is an insurance company incorporated in the Commonwealth of Pennsylvania

that has its principal place of business in Jacksonville, Florida.

EXHIBIT

849446,2  12304-00]

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 1 of 49 Page ws A

  
Il. JURISDICTION AND VENUE

4. This Court has subject matter jurisdiction over this action pursuant to Tenn. Code
Ann. §§ 16-11-10], ef seg.

By This Court has personal jurisdiction over Commonwealth under the Tennessee and
United States constitutions. This Court may exercise general, personal jurisdiction over
Commonwealth because Commonwealth’s contacts with Tennessee are of such a continuous and
systematic nature that Tennessee may exercise personal jurisdiction over it.

6. This Court is the proper venue for this action pursuant to Tenn. Code Ann. §§ 20-
4-103 and 20-4-104 because the real property to which this action relates is located in this county
and a substantial amount of the acts, events, and occurrences giving rise to this action occurred in
this county.

I. FACTS
A. The Properties.

7. SLI was a land developer in middle Tennessee, the primary business of which
involved the identification and acquisition of appropriate tracts of land for the development of
residential housing communities and the eventual development of those communities.

8. In late 2006 and early 2007, SLI identified three contiguous tracts of land that it
believed would be appropriate for a potential residential housing development in Wilson County,
Tennessee. At that time, the easternmost tract was owned by Estill Clark Goodwin and Beverly
Beard Goodwin (the “Goodwin Tract”). The center property was owned by Jessie C. Walker and
Cynthia D. Walker (the “Walker Tract”). The westernmost tract was owned by Lo Lien family
(the “Lo Lien Tract”, which with the Goodwin Tract and Walker Tract are collectively referred to

as the ‘‘Property”’).

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 2 of 49 PagelD #: 6
9, In anticipation of the potential purchase of the Property, SLI obtained title
commitments from Commonwealth for each tract.

10. Based on the representations made in the title commitments, SLI purchased the
Goodwin Tract and Walker Tract by warranty deeds dated June 18, 2007.

11. SLI purchased title insurance from Commonwealth for the Goodwin Tract and was
issued a title insurance policy dated June 19, 2007, policy number C30-0120272, a copy of which
is attached as Exhibit 1. SLI purchased title insurance from Commonwealth for the Walker Tract
and was issued a title insurance policy dated June 19, 2007, policy number C30-0120273, a copy
of which is attached as Exhibit 2. The policies for the Goodwin Tract and Walker Tract are
collectively referred to herein as “the Policies.”

12. On March 23, 2010, SLI transferred title to the Property to WLI by quitclaim deed.

13, On April 22, 2015, WLI transferred title to the Property to WM Partners (“WMP”)
by warranty deed.

14. On March 14, 2018 WLI and SLI underwent a merger whereby SLI was merged
into WLI, with WLI becoming the surviving entity.

B. The Policies.

15. The Policies define “Insured” as:

“(d) | ‘Insured’: The Insured named in Schedule A.

(ii) The term ‘Insured’ also includes...

(B) successors to an Insured by dissolution, merger, consolidation, distribution, or
reorganization...”

16. SLI is an Insured under the Policies because SLI is the Insured named in Schedule
A. WLI is an Insured under the Policies because WLI is the successor to SLI by virtue of its

merger with SLI.

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 3 of 49 PagelD #: 7
17. The Policies insure against loss or damage sustained or incurred by an Insured by
reason of...

“2, Any defect in or lien or encumbrance on the Title.”

18. The Policies provide that coverage under the Policies includes but is not limited to
insurance against loss from...

“(c) Any encroachment, encumbrance, violation, variation, or adverse circumstance

affecting the Title that would be disclosed by an accurate and complete land survey of the

Land... .”

C. The Easement.

19. In the course of WMP developing the Property, WMP received notice from the
Tennessee Valley Authority (“TVA”) on April 11, 2016 of a TVA easement that bisects the
Goodwin and Walker Tracts and encumbers both properties (the “Easement”).

20. The Policies did not have any exception from coverage for the Easement.

21. The Easement is a defect in and encumbrance on the title to the Property.

22. | SLI and WLI sustained or incurred loss or damage by reason of the Easement,
including but not limited to loss or damage that SL] and WLI themselves incurred and the liability
WLI has to WMP by reason of the warranties of title in the warranty deed WLI gave to WMP.

23. | Under the Policies, Commonwealth insured against loss or damage sustained or
incurred by SLI and WLI by reason of the Easement.

24. On May 23, 2016, SLI gave Commonwealth notice of the Easement and made a
claim under the Policies. Commonwealth denied SLI’s claim on October 24, 2016.

IV. CAUSES OF ACTION

A, Breach of the Contract.

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 4 of 49 PagelD #: 8
25. WLI incorporates by reference the allegations set forth in paragraphs 1 through 23
above.

26. — The Policies are legal and binding contracts, supported by adequate consideration
and enforceable according to their terms.

27. SLI and WLI performed all of their obligations under the Policies, and all
conditions precedent to bringing this action have been fulfilled or waived.

28. | Commonwealth materially breached the Policies by failing to cover the loss or
damage SLI and WLI sustained or incurred, and will continue to sustain or incur, by reason of the
Easement.

29. Asa result of Commonwealth’s material breaches of the Policies, SLI and WLI
have been damaged.

30. | The actual damages SLI and WLI have suffered as a result of Commonwealth’s
material breaches of the Policies are estimated to be no less than $1,000,000.00.

WHEREFORE, premises considered, Southeastern Land Investment, LLC and Wilson
Land Investments, LLC pray as follows:

1, That the Court award them a judgment against Commonwealth for all damages to
which they are entitled, which damages are estimated to be no less than $1,000,000,00;

z That the Court award them a judgment against Commonwealth for their reasonable

attorneys’ fees and litigation expenses;

3. That the Court award them pre-judgment interest on all amounts to which they are
entitled;
4, That the Court empanel a jury to try all issues triable by jury; and
Py That the Court award them such further relief as it may deem appropriate.
5

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 5 of 49 PagelD #: 9
RESPECTFULLY SUBMITTED,

pt Sporto

Todd E. Panther (#14438)

Lauren Z. Curry (#30123)

Sherrard Roe Voigt & Harbison, PLC
150 Third Ave South, Suite 1100
Nashville, TN 37201

(615) 742-4200 — telephone

(615) 742-4539 — fax
tpanther@srvhlaw.com

Icu srvhlaw.com

Counsel for Southeastern Land Investment, LLC and
Wilson Land Investments, LLC

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 6 of 49 PagelD #: 10
       

 
 

entre rs par
Sposa Scr Oe re eae Se me ce FA

 
  
 
    
  

     
   

 

<3 oe oy or ee
S25 aL ee en ee Set
wl

OWNER'S POLICY OF TITLE INSURANCE mo, = :
issued by Commonwealth Land Title insurance Company

    
       

POLICY NUMBER

C30-0120e Ie.

gh LandAmerica Commonvooilh Lend Tite Insuranco Company fe a member of the
1 Commonwealth LandAmertea famly of tite Insurance undaranilors.

 
       
        

 
   

Any notice of claim and any other notice or statament In writing required to be given to the Company under this Pollcy must be given
to tha Company at the address ahown In Section 18 of the Can tons. |

GOVERED RISKS
SUBJECT TO THE EXCLUSIONS FROM COVERAGE, THE EXCEPTIONS FROM COVERAGE CONTAINED IN SCHEDULE B, AND THE
CONDITIONS, COMMONWEALTH LAND TITLE INSURANCE COMPANY, a Nebraska corporation (the scombeny } insures, aa of Data of
Policy and, to the extent stated In Covered Risks 9 and 10, aflar Date of Policy, agains! loss or damage, not exceading the Amount of Insurance,
sustained or Incurred by the Insured by reason of:

1. Tile belng vested other than as stated In Schedule A.
2 Any defect In or fen or encumbrance on the Title, This Covered Alsk Includes but Is not (Imited to Insurance agalnst lose: from

(a) Adofect In tha Tille caused ny
forgery, fraud, undue Influence, duress, Incampatency, Incapacily, or Impersonation;
} failure of any person or Entity to have authorized a transfar of conveyance;

a document affecting Title not properly created, executed, wilnessed, sealed, acknowledged, notarlzed, or delivered;
failure to perform those acts nenseaaty to create a document by elactronic maans authorized by law;

M a doournent executed under a falsified, ephed or otherwise Invaild powar of attorney: . E

vi). a document not properly filed, recorded, or Indexed In the Public Records including fatlure to perform those acts by | |
electronic maans authorized by law; or i

(al a dafective judicial or administrative proceeding.
@ tian ol real estate taxes or assessments Imposed on tha lle by a governmental authority due or payable, but unpaid.

b) .

{0 Any encroachment, encumbrance, violalton, varlatlon, or adverse circumstance affecting the Title that would be disclosed by an
accurate and compiste land survey of the Land, The term "encroachment" Includes encroachments of existing improvements

located on the Land onto adjoining land, and encroachments onto the Land of axlating Improvements located on adjoining land,

3, Unmarketable Tille.

4. No right of accass to und from the Land. .
&. The violation or enforcement of any law, ordinance, permit, or govemmental regulation (Including those relating to bullding and zoning)

restricting, regulating, prohibiting, or rataling to
‘a) ihe cecupancy, use, of anjoyment of the Land;
the character, dimenstans, or tocatton of-any Impravement erected on the Land;
ic) the subdivision of land; or
environmental protection
fa notice, desoribing of part of the Land, Is recorded In the Public Records sotting forth the violation or Intention to anforce, but only
vio!

to the extent of the on of enforcement reterrad to In that nollee, :
6. Anenforcement action based on the exercise cf a governmental police power nol covered by Covered Risk 6 If a notice of the enforcament

aclion, describing any part of the Land, Is recorded In the Publlo Records, bul only lo the extent of the enforcement referred to tn (hat

notice,
7. The exercise af the rights of eminent domain If a notice of the exercise, describing any part of the Land, Is recorded In ane Publlo Records,

8. ay taking by a governmental body that has occurred and is binding on the rights of a purchaser for value without Knowledge.
a

being vested other than as stated In Schadule A or baling defective
(a) as a regull of the avoldance In whole or In part, or from a court order providing an gilomativa remedy, of a transter of all or any
of the tile to or any Interest in the Land occurring prior to the (ransacllon veellng Tile as shown In Schedule A because thal

part
rior Wanster constituted a fraudulent or preferential tanster under laderal bankrupley, state Insalvency, or similar creditora’ rights

AWS; OF
(b) because the Instrument of transfer vestin Tile as shown In Schedulo A constitutes a preferential transfer under federal

bankruptcy, state Insolvancy, or similar oraditare’ rights laws by reason of the failure of tle recording In the Public Records

1) lobo timely, or
to impart notice of Its existence to a purchaser for value or to a Judgment or {len creditor,
(0. Any defect in or lien or encumbrance on the Title or other malter Included In Govered Alsks 1 through 9 that has been created or allached
or has been {ilod or recorded Inthe Public Records subsequent to Dale of Polley and prior to the nacording of the deed or alher Instrument

of transfor In the Pubtic Racords that vesis Title as shown In Schedule A.

The Company will also pay the costs, attorneys’ fees, and expenses Incurred In defense of any matter Insured agalnst by hls Polley, but onty to
the extant provided In the Conditions. —_

IN WITNESS WHEREOF, the Company has caused this Polloy to be signed with the facsimile signatures of Ils President and S
sealed as required by Its By-Laws.

     
         
       
       
        
        
      
          
     
       
     
        
      
   
   
       
    
     
       
      
    
        
        
    
     

ecretary and

COMMONWEALTH LAND TITLE INSURANCE COMPANY

or hein. A Gord, b.:

  

 
  
     
 

 

       

President
ery T PS soe ee ALi ce ee fT Ter Tie Sophos ey Sire Alas a ery
Dbl Cover — ALTA Owner's Pallcy (06/17/06) Valid only if Schedulos A and B are attached
Form 1190-127 ORIGINAL NURB 1-15

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 7 of 49 Pagdi pI BIT 1

 
American Land Ttile Assochilon OV
Schedule A

\ \

\ Commonwealth

VDANDAN AD Ve ONY

Commonweacti LAND Trice INSURANCE COMPANY

SCHEDULE A
Amount of Insurance: $700,000.00 Policy No. C30-0120272
Premium: Standard Bile No, 06-1535
Date of Policy: June 19,2007, at 1:23 P.M.
Name of Insured: SOUTHEASTERN LAND JNVESTMENT, LLC, a Tennessee

limited liability company
The estate or interest in the land which is covered by this policy is: Fee Simple
Title to the estate or interest in the land Is vested in:
SOUTHEASTERN LAND INVESTMENT, LLC, a Tennessee limited liability company

The land referred to in this Policy is described im said instrument, is situated in the County of Wilson, State of Tennessee, and is
identified as follows:

SEE ATTACHED EXHIBIT “A”

Being the same property conveyed to SOUTHEASTERN LAND INVESTMENT, LLC, a Tennessee
limited liability company, by deed from ESTILL CLARK GOODWIN and wife, BEVERLY BEARD
GOODWIN, dated 06/18/2007, and of record in Book 1254, Page 1784, Register's Office for Wilson
County, Tennessee.

'ULLOCH & AULDS, P.LLC.

Pa,

CHELLE,
Countersigned: = =
/ / Authorized Officer or Agent

FORM 4100

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 8 of 49 PagelD #: 12

 
Commonwealth

VEN AM Veesmsy

Commonweal LAND Trrie INsuRANCE COMPANY

SCHEDULE A (continued)
Policy No. C30-0120272

File No. 06-1535

WXHIBIT “A”

Being a tract of land lying in Wilson County, Tennessee, also being Tract No. 1 of the Katherine Watson Property, as of
record in Plat Book 13, Page 57, at the Register's Office for Wilson County, Tennessee, and being more particularly

described. as follows;

Beginning at an existing iron rod in the northerly right-of- way line of Coles Ferry Pike, 50 feet in width, at a corer
common with Lot 27 of Barton's Cove, as of record in Plat Book 24, Page 263, at the Register’s Office for Wilson
County, Tennessee, also being the property of Gary R. Dancy, Et Ux, as of record in Deed Book 1048, Page 918, at the
Register's Office for Wilson County, Tennessee, said existing iron rod being located at Northing: 708,069.85; Easting:
1,857,124.59; on the State Plane Coordinate System NAD-83 (1995);

Thence with the northerly right-of-way line of Coles Ferry Pike, North 57 deg 48 min 49 sec West, 236.33 feet to an iron
trod set;

Thence with a curve to the right, along an arc length of 247.75 feet, the central angle of which is 04 deg 47 min 59
sec, the radius of which is 2957.43 feet, the chord of which is North 55 deg 24 min 49 sec West, 247.67 feet to an iron

rod sel;
Thence North 53 deg 00 min 50 sec West, 367.22 feet to an iron rod set;

Thence with a curve to the right, along an arc Jength of 365.61 feet, the central angle of which is 03 deg 42 min 55
sec, the radius of which is 5638.43 feet, the chord of which is North 51 deg 09 min 22 sec West, 365.55 feet to an
existing iron rod, at a corner common with the property of New Hope Cumberland Presbyterian Church, as of record
in Deed Book 973, Page 1814, at the Register’s Office for Wilson County, Tennessee;

Thence leaving the northerly right-of-way line of Coles Ferry Pike, with the easterly property line of New Hope Cumberland
Presbyterian Church, North 07 deg 37 min 14 sec Bast, 994.20 feet to an existing iron rod, at a corner common with Lot 7
of the Addition of Tract 7 to Tract Division, as of record in Plat Book 15, Page 166, at the Register's Office for Wilson
County, Tennessee, also being the property of Jessie C. Walker, Bt Ux, as of record in Deed Book 322, Page 114, at

the Register's Office for Wilson County, Tennessee,

Thence with the southerly property line of said Lot 7, South 82 deg 12 min 17 sec East, 1034.31 feet to an iron rod set,
in the westerly terminus of Barton Shore;

Thence leaving the westerly terminus of Barton Shore, South 06 deg 22 min 48 sec West, 1571.55 feet to the POINT OF
BEGINNING. Containing 1,362,000 square feet or 31.267 acres more or less.

Amuerican Land Title Assoclattoa OWNERS
Schedule A (continued)
FORM 4100

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 9 of 49 PagelD #: 13

 
Gn Commonwealth 7

Commonweaiti LAND Trr-e INSURANCE COMPANY

SCHEDULE B
EXCEPTIONS FROM COVERAGE

Policy No. C30-0120272

File No. 06-1535

This policy does not insure against loss or damage (and the Company will not pay costs, attorneys’ fees or expenses) which arise by reason of:
1. Rights or claims of parties other than Insured in actual possession of any or all of the property.

2. Unrecorded easements, discrepancies or conflicts in boundary lines, shortage in area and encroachments, which an
accurate and. complete survey would disclose.

3, Unfiled mechanic's or materialmen's liens.

4. Taxes for the year 2007 are a lien not yet due and payable. Taxes for the year 2006 are paid.
Map 34 Parcel 36.00

5. Subject to "roll-back taxes" for the statutory period if the land is converted to a use other than those stipulated in the
provisions of T.C.A., Sec. 67-5-1005 through 67-5-1007. Application from Tax Assessor of record in Green Belt
Book 4, Page 307, Register's Office for Wilson County, Tennessee,

6. Subject to any matters shown on the plat of xecord in Plat Book 13, Page 57.
a) Right of Way and Utility easements set forth in the Restrictive Covenants of record in Trust Deed Book 369, Page 93.
Right of Way Easement in favor of Columbia Gulf Transmission, of record in Trust Deed Book 157, Page 629.

9. The acreage mentioned in the legal description is only for convenience in identifying the tract insured, it is not intended
that this policy insure the amount of acreage.

10. Deed of Trust from SOUTHEASTERN LAND INVESTMENT, LLC, a Tennessee limited liability company, to
OLDHAM & DUNNING, LLC of SUMNER COUNTY, TENNESSEE, Trustee, dated 06/18/2007, recorded in Book
1254, page 1794, in the Register's Office for Wilson County, Tennessee, securing the original principal sum of
$2,200,000.00 to THE FARMERS BANK as set forth therein,

Amerlean Lovtd Tite Assadation OWNERS
Schedule D~Part 0
FORM 4100

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 10 of 49 PageID #: 14

 
EXCLUSIONS FROM COVERAGE

Tho following malters ara expressly excluded from the coverage of this policy, and the Company will not pay toss ar damage, costs, attorneys’

feas, or expanses [hat arlse by reason of:

1 (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating,

prohibiting, or relating to
(i) the occupancy, use, or enjoyment of the Land;

(ll) the character, dimensions, or location of any Improvement erected on the Land;

(ili) the subdivision of land; or
(lv) environmental protection;

or the effect of any violation,of (hese laws, ordinances, or gavernmental regulations. This Exclusion 1(a) doss not modify or limit

the coverage provided under Covored Risk 5,

(b) Any governmental police power. This Excluston 1(b) does not modify or Iimil the coverage provided under Covered Risk 6.
2. Alghts of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Alsk 7 or 8.

3. Defects, lens, encumbrances, adverse clalms, or other matters

(a) created, suffered, assumed, or agreed lo by the Insured Clalmant;
(b) not Known to the Company, not recorded In the Public Records al Date of Policy, but Known ta the Insured Clalmant and not
disclosed in willlng to tho Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this

policy;

{c) resulting In no loss or damage to the Insured Claimant;

(d) allaching or created subsaquent to Date of Polley (however, this does not modify or limit the coverage provided under Covered

Alsk @ and 10); or

{e) resulting In loss or damage that. would not have been sustained If the Insured Clalmant had paid value for the Title.
4. Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors’ rights laws, that the transaction vesting

tho Title as shown In Schedule A, Is :
(a) :a fraudulent conveyance or fraudulent transfer; or

(b) apreferential transfer for any reason not slated In Goverad Risk 9 of this policy:
5, . Any Jien.on the Title for real estate taxes or assessments Imposed by governmental authority and created or altaching between Date of
Pollay and the date of recording of the deed or other Instrument of transter In the Public Records that vesis Title as shown In Schedule A.

CONDITIONS

4 DEFINITION OF TERMS
The following terms when used In this pollcy mean:

{a} “Amount of Insurance’: The amount stated In
Schedule A, as may be Increased or decreased by endorsement to
thls policy, Increased by Sectlon 8(b), or decreased by Sections 10
and 11 of these Conditions, ,

_(b) "Date of Pollcy”: The date designated as “Date of
Polley" In Scheduta A. : ie
: _ {ce} “Entily': A corporation, partnorship, trust, limited
liability company, or other similar legal entity.
(d), “Insured”: The Insured named In Schedule A.
{} Tho term "Insured" also Includes ent

(A) successor to tha Tille of the Insured by
operation of law as distinguished from purchase, including helrs,
devisees, survivors, personal representatlvas, or next of kin;

(B) . successors lo an Insured by dissalutlan,
merger, consolidation, distributlon, or reorgantzallon; .

(CG) successors to an Insured by its
conversion to another kind of Entity;

(D) a grantee of an Insured under a deed

delivered without payment of sctual valuable consideration
conveying the Title
, (1) If tha. stock, shares, momberships,
or other equily Interests of the grantes ‘are wholly-owned by the
named Insured,

’ (2) If the grantea wholly owns the
named Insured,

: . (3) If the granteo Js wholly-owned by
an affiliated Entily of the named insured, provided the affillated
Enlily and the named Insured are both wholly-owned by. tha same
person or Entity, or

(4) If the grantee is a trustee or
borioflclary of a trust crealed by a wrillen Instrument established by
the Insured named In Schedule A for estate planning purposes.

(i) Whh regard to (A), (B), (C), and (D) reserving,
however, all rights and defanses as lo any successor thal the
Company would have had agalnst any pradecessor Insured.

(8) “Insured Clalmant": An Insured clalming loss or

damage,

(f} "Knowledge" or "Known": Actual knowledge, not
constructive knowledge or notice that may be imputed to an Insured
by reason of tho Pubile Recards or any othar records that impart
constructive notice of matters affecting the Title.

q), "Land": Tho land described in Schedule A, and

    

 

 
  

yo

a(lixod Improvements that by law consillute real property. The term
“Land does not Include any properly beyand the lines of tho area
described In Schedule A, nor any right; title, Interest, estate, or
easement In abulting streels, roads, avenues, alleys, lanes, ways,

or waterways, but this does not modify or Iimit tho-extent that'a right -
of access to and {rom the Land is Insured by this polley. :

(h) "Mortgage": Morigage, deed of trust, trust deed, or
other security instrument, including one evidenced by electronic
means authorized by law. . .

. ()  “Publle Records"; Records established under slate
stalutes at Date of Polley for {he purpose ol Imparting constructive
notice of matters relating lo real properly to purchasers for value
and without Knowledge. With respeol to Covered Risk 6(d), “Public
Records" shall also Include environmental protection liens fled In
the records of tha clerk of the United Statos District Court tor the
district where the Land ts focated,

()) "Tile": The estate or Interest described in Schedule
A.

(k) “Unmarketable Title": Title affected by an alleged or
apparent matier thal would permit a prospective purchaser or
lessee of the Title or lander on the Title to be released from the
obligation to purchase, lease, or land If there Is a contractual
condition requiring the delivery of marketable tile.

2. CONTINUATION OF INSURANCE

The coverage of this policy shall continue In force as of Date al
Polley In favor of an Insured, but only so long as the Insured retains
an estate or Interest in the Land, or holds an obligation secured by a
purchase money Mortgage given by a purchaser from the Insured,
or only so long as the Insured shall have liablllty by reason of
warrantles in any transfer or conveyance of the Title. This policy
shall not continue in force in favor of any purchaser from the
Insured of either (i) an estale or Interest In the Land, or (li) an
celal secured by a purchase money Mortgage given to the
insured.

3. NOTICE OF CLAIM TO BE GIVEN BY INSURED CLAIMANT

The Insured shall notify the Company promptly In wriling () In case
of any litigation as set forth in Section S(a) of these Condltlans, (lly
In case Knowledge shall come to an Insured hereunder of any claim
of title or Interest that Is adverse to the Tille, as insured, and that
might cause loss or damage for which the Company may be liable
by virtue of this pollcy, or (Il) If the Tite, as Insured, Is rejected as
Unmarketable Title, If the Company Is prejudiced by the fallure of
the Insured Claimant to provide prompt nalice, tha Gempany's

a

. * of

we" "
‘

/.,

Case 3:19-cv-00504 Documenti1-1 Filed 06/14/19 Page 11 of 49 PageID #: 15

 

 
fiability to the Insured Clalmant under the policy shall be raduced to
the extent of the prejudice.

4. PAOOF OF LOSS

In the event Ihe Company Is unable to datermine the amount of loss
or damage, the Company may, at lis optlon, require as a conditlon
of payment that the Insured Claimant furnish a signed proot of loss.
Tho proof of loss must describe the defect, lien, encumbrance, or
othor matter insured agalnst by this policy that constitutes the basis
of loss or damage and shall state, to tha extent possible, the basis
of calculating the amount of the loss or damage.

5, DEFENSE AND PROSECUTION OF ACTIONS

(a) Upon written request by the Insured, and subject to
tha optlons contained In Sectlon 7 of these Conditions, the
Company, al fis own cost and without unreasonable delay, shall
provide for the defense of an Ingured in litigation In which any third
party asserts a clalm covered by this palloy adverse to the Insured.
This obligation Is fimlted to only those stated causes of action
alleging matters insured against by this pollcy, The Company shall
have the right to select counsel of its cholce (subject to the right of
the Insured to object lor reasonable cause) to represent the Insured
as to those stated causes of actlon. I-shall nol be lable for and will
nol pay the faes of any other counsel. The Company will not pay
any feos, costs, or expanses Incurred by the Insured In the delense
of those causes of action that allege matters not insured against by
this polley.

(b) The Company shall have the right, in addition to the
options contained In Sectlon 7 of these Conditions, al its own cost,
to Insttula and prosecute any actlon or proceeding or lo do any
alher act that In Its opinion may be nagessary of dasirne
establish tha Tito, as Insured, or to prevent or reduce loss or
damage fo iie-insured. The Company may take any appropriate
action under the terms of thls policy, whether or not it shall._bo Hable
to the Insured. The exercise of these rights shall not be an
admission of tlability or walver of any provision of (his policy. If the
Company exerclses lis rights under this subsection, It must do so
diligently, .

(c} Wheneyer the Company brings an acilon or asserts
a defonse as required or permilled by this polley, the Gampany may
pursue the lillgallon to a final determinallon by a court of competent
jurisdiction, and it expressly reserves the right, in its sole discretion,
{o appeal any adverse Judgment or order.

6. DUTY OF INSURED CLAIMANT TO COOPERATE ©

(a) In all cases where thig polley permits or requires the
Company to prosecute or provide for the defense af any action or
proceeding and any appeals, the Insured shall secure to the
Company the right to so prosecute or provide defense In the aotion
or praceading, Including the right to use, at its option, the name of
the Insured for this purpose. Whenever requosted by the Company,
ihe insured, at the Company's expense, shall give the Company all
reasonable ald (I) In sscurlng evidence, obtaining witnesses,
prosecuting or defending the actlon or proceeding, or effecting
selilernent, and (Il} In any other lawful act that In lhe opinion of the
Company may be necessary or desirable to establish the Title or
any other matter as insured. If the Company Is prejudiced by the
fallure of the Insured to fumish the required cooperation, the
Company's obligations lo the Insurad under the policy shall
terminate, Including any lability or obligation to defend, prosecute,
or continua any litigalion, with regard to (he matter or matters
requiring such cooperation.

(b) The Company may reasonably require the Insured
Claimant to submit to examination under oath by any aulhorized
representative of [he Company and to praduce for examination,
inspection, and copying, al such reasonable times and places as
may be designated by the authorized ropresenialive of the
Company, all records, In whatever medium maintained, Including
books, ledgers, checks, memoranda, correspondence, reporis, &-
_ mails, disks, lapes, and videos whather bearing a date before or
after Data of Polley, thal reasonably pertain to the loss or damage,
Further, If requested by any authorized representative of the
Company, the Insured Claim ant shall grant lis permission, In writing,
for any aulhorized representative of tha Company to examine,
inspect, and copy all of these records in the custady or control of a
third party thet reasonably pertaln to ihe loss or damage. All
information designated as confidentlal by the Insured Clalmant
provided lo tha Company pursuant to this Sectlon shall not be
disclosed to others unless, In the reasonable judgment of the

Condittons Continued

Company, It Is necessary In the administration of the claim. Fallure
of tha Insured Glaimant to submit for examination under oath,
produce any reasonably requested Information, ot grant permission
to sacuro reasonably necessary Information from third partles as
required in this subsection, unless prohibited by law or
govemmental regulation, shall terminate any lability of the
Company under this policy as lo that claim.
7. OPTIONS TO PAY OR OTHERWISE SETTLE CLAIMS;
TERMINATION OF LIABILITY

In case of a clalm under this policy, the Company shall have the
following additional options:

fa) To Pay or Tender Payment of the Amount of
Insurance.
To pay or tander payment of the Amount of Insurance under this
policy together with any costs, atioreys' fees, and expenses
incurred by the Insured Clalmant that were authorized by the
Company up to the tlme of payment or tender of payment and that
he Company Is obligated to pay.
Upon the exerelse by the Company of this option, all ability and
obligations of the Company to the Insured under this policy, other
than to make the payment required in this subsection, .shall
terminate, Including any liability or obligation to defend, prosecute,
or conilnue any littgation.

(b) To Pay or Otherwise Settle With Parties Other Than
the Insured or With the Insured Clalmant.

(I) To pay or otherwise settle with other parties for or
in the name of an Insured Claimant any claim Insured against under
thla polloy. In addition, tha Company will pay any costs, atlomeys'
foes, and expenses Incurred by the Insured Claimant that were
authorized by the Gompany up to the time of payment and that the
Company Is obligated to pay; or

(Il) To pay or otherwise seltle with the Insured
Claimant the loss or damago provided for under this policy, together
wilh any costs, attorneys' fees, and expenses incurred by the
Insured Clalmant that were authorized by the Company up to the
time of payment and that the Company Is obligated to pay.

Upon the exerciso by tha Company of elther of the options provided
for in subsecttons (b}(!) or (il), the Company's obligations to the
Insured under this polley for the claimed toss or damage, othar than
the payments required to be made, shall terminate, Including any
labillly or obligatlon to defend, prosecute, or continue any litigation.
8, DETERMINATION AND EXTENT OF LIABILITY

This polley Is a contract of Indemnity agalnst actual monetary loss
or damage sustained or Incurred by the Insured Clalmant who has
suffered loss or damage by reason of matters insurad against by
this policy.

(a) ‘The extent of lability of the Company for loss or
damage under thls policy shall not excead the lesser of

(l) the Amount of Insurance; or

(ii) the difference belwean the value of the Title as
insured and the value of the Title subject to the risk insured agalnst
by this polley.

(b) If the Company pursues Ils righis under Section 5 of
these Condlitlons and Is unsuccessful In establishing the Title, as
insured,

(i) the Amount of Insurance shall be increased by
10%, and
(ii) the Insured Clalmant shall have the right to have
ihe loss or damage determined ellher as of the date tho claim was
made by the Insured Glalmant or as of the date II ls sattted and
pald.

(ce) {n-addition to the extent of lability uncer (a) and (b),
the Company will also pay those costs, altomeys' fees, and
expenses Incurred In accordance with Seclions 5 and 7 of these
Conditlons.

9. LIMITATION OF LIABILITY

(a) \{ the Company establishes the Tilo, or removes the
allaged defect, llen, or encumbrance, or cures the lack of a right of
access to or from the Land, or cures ihe claim of Unmarketable
Titlo, all as Insured, In a reasonably diligent manner by any method,
including litigation and the completion of any appeals, It shall have
fully performed lis obligations with respect ta that matter and shail
nol be llable for any loss or damage caused to the Insured.

(b) In the event of any ligation, including litigation by the
Company or with the Company's consenl, the Company shall have
no liability for loss or damage until thera has been a final

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 12 of 49 PageID #: 16

 
oh

determination by a court of competent Jurlsdictlon, and disposttian of
all appeals, adverse to tho Tite, as Insured.

{c) The Company shall not be liable for loss or damage to
the Insured for llabllily voluntartly assumed by tha Insured In settling
any claim or sult without the prior willten consent of the Company.
10. REDUCTION OF INSURANCE; REDUCTION OR

TERMINATION OF LIABILITY
All payments under this policy, excapt payments made far costs,.
attorneys’ fees, and expenses, shall reduce the Amount of
Insurance by the amount of the payment.
11. LIABILITY NONCUMULATIVE
The Amount of-Insurance shall be reduced by any amount the
Company pays under any polley Insurlng a Mortgage to which
exception Is taken in Schedule B or to which the Insured has
agreed, assumed, or taken subject, or which Is executed by an
Insuted alter Date of Poltcy’and which Is a charge or flen on the
Tille, and the amount so pald shall ba daamed a payment to the
Insured under this policy.
12, PAYMENT OF LOSS
When tablllly and the extent of loss or damage have been definitely
fixed in accordance with thase Condillons, tha payment shall be
made wilhin 30 days,
13, RIGHTS OF RECOVERY UPON PAYMENT OR SETTLEMENT
. (a) Whenever the Company shall have settled and
pald a claim under this polley, It shall be subrogated and entitled to

the rights of the Insured Claimant in the Tile and all other rights and

remedies -in respect to the claim that the Insured Ctalmant has
against any person or properly, to the extent of the amount of any
loss, costs, attorneys" fees, and expenses pald by the Company, It
requested by the Company, the Insured Clalmant shall execute
documents to evidence the transfer to the.Company of these tights
and remedies. The Insured Clalmant shall permit the Company to
sue, compromise, or soltle In tha name of the Insured Claimant and
_to use the name of the Insured Claimant In any transaction or
ittigation Involving thege rights and remedies.
li a payment on account of a clalm dose not fully cover the loss of
the Insured Glalmant, tha Company shall defer tho oxerclse of Its

Hght to recover until after the Insured Claimant shall have recovered .

Its loss.

(b) The Company's right of subrogation Includes the
righta of the Insured to Indemnitles, guaranties, other pollcles of
Insurance, or bonds, notwithstanding any terms or conditlons
contalriad In those Instruments that address subrogation rights.

14, ARBITRATION

Elther the Company or the Insured may demand that the claim or
controversy shall be submitted to arbitratlon pursuant to the Title
insurance Arbitration Rules of the American Land Title Assoclatlon
(‘Aules"). Exeep! as provided In the Rules, there shall bo no Joinder
or consolidation with claims ar controversies of olher persons.
Arblirabla matters may Include, put are not limited to, any
controversy or clalm batween the Company and the Insured arlelng
out of or relating to thls policy, any service In connectlan with Its
issuance or tho breach of a policy provision, of to any other

Nea Conditlons Continued Senrat”

controversy or clalin arlsing out of tho transaction glving rise to this
pollcy. Ail arblirable matters when the Amount of Insurance Is
$2,000,000 or less shall be arbitrated at the option of olther the
Company or the Insured, All arbitrable matters when the Amount ot
Insurance Is In excess of $2,000,000 shall be arbitrated only when
aqreed to by both tha Company and the {nsured. Arbitration
pursuant to this pollcy and under the Rules shail be binding upon
the parties, Judgment upon the award rendered by the Arbitrator(s)
may bs entered In any court of competent jurisdiction,

45. LIABILITY LIMITED TO THIS POLICY; POLICY ENTIRE

CONTRACT

(a) This policy together with all endorsemonts, if any,
attached to it by the Company is the entire pollcy and contract
batween the Insured and the Company. {n Interpreting any
provision of this polly, this pdlicy shall ba construed as a whole,

(b) Any claim of loss or damage that arises out of the
status of the Tile or by any actlon assarting such clalm shall be
rastrcted to this polley.

(c) Any amendment of or endorsement to this pollcy must
be In writing and authenticated by an authorized person, or
expressly incorporated by Schedule A ol this policy.

(d) Each endorsement to this polley Issued at any time Is
made a part of this polly and J subject to all of Its terms and
provisions. Except as the endorsement expressly states, Itdoss not
(i) modify any of the terms and provisions of the polly, (ll) modify
any prior endorsement, (lll) extend the Date of Policy, or (lv)
increase the Amount of Insurance. .

16, SEVERABILITY

in the event any provision of this pallcy, In whole or in part, Is held
Invalid or unenforceable under applicable law, the policy shall be
deemed not to include that provision or such part held to be Invalid,
but all other provisions shall remain In full force and affect.

17, CHOICE OF LAW; FORUM .

(a) Choice of Law: The Insured acknowledges the

Company has underwritten the risks covered by this polley and
determined the promlum charged therefor In reflance upon the law
affecting Interests in real property and applicable to the
Interpretation, rights, remedies, or enforcament of pollcles of title
Insurance of the jurisdiction where the Land Is located,
Therefore, the court or an arbitrator shall apply the law of the
Jurlsdiction where the Land Is located to datermine ihe validity of
clalms against the Title thal are adverse to the Insured and to
interpret and enforce the terms of this policy. In nelther case shall
the court or arbitrator apply its contltels of law principles to
determine the applicable law.

(b) Cholee of Forum: Any litigatlon or other proceeding
brought by the Insured against the Company must ba filed ory Ina
stato or fedoral court within tha United States of America or Its
temltorlas having appropriate jurisdiction. ;

418, NOTICES, WHERE SENT

Any notice of claim and any other notice or slatement in writing
required to be given to the Company under this Polley must be
givan to the Company at: Consumer Affairs Department PO Box
27567, Richmond, Virginia 23261-7567.

 

THANK YOU.

Tite Insurance provides for the protection of your real estale Investment. We suggest you keap this policy in a safe place where It can be readily available for future reference.

{fyou have questions about litle fnsurance or tho cavorage provided by this policy, contact the office that fesued this poltcy, or you may call or write:

Commonweailh Land Title Insurance Company
Consumer Affairs

P.O. Box 27567

Richmond, Virginla 23261-7567

telephona, toll free: 800 446-7086

web: www.landam.com

We thank you for choosing to ¢o business wilh Commonwealth Land Tile insurance Company, and took forward lo meeting your future thte Insurance needs.

Commonvoalth Land Tilla Insuranco Company
js  mombor of tho Land/unerica familly of Ue tnsurance undenwttters.

LandAmerica
Commonwealth

B 1190-127

Case 3:19-cv-00504 Document1-1 Filed 06/14/19 Page 13 of 49 PageID #: 17

 
ore eae rs CRATE at Tae es > Rp es Pep ee

 

sued by Commonwealth Land Title insurance Company
POLICY NUMBER

a LandAmerica C30-0120e13

Commonwealth Land Tile Insurance Company is  membar of tha
# Commonwealth LandAmorica famy of fle insuronco underwatters.

 

Any notice of clalm and any other nollce or statement In writing required to ba given to the Company under this Pallcy must ba given
to the Campany al the address shown In Sectlon 16 of tho Conditions.

COVERED RISKS
SUBJEGT TO THE EXCLUSIONS FROM COVERAGE, THE EXCEPTIONS FAOM COVERAGE CONTAINED IN SCHEDULE B, AND THE
CONDITIONS, GOMMONWEALTH LAND TITLE INSUHANCE GOMPANY, a Nebraska corporation (the “Compan: Insures, as of Date of
Policy and, to the extent stated In Covered Risks 9 and 10, aflar Gate of Policy, against loss or damage, not exceeding the Amount of Insurance,
sustained or incurred by the Insured by reason of: \

1. Title belng vested othor than as stated In Schedule A.
2, Any dalactin or llen or encumbrance on the Title, This Covered Risk Includes but is nat limited to insurance against toss from
(a) Adefect In the Title caused by

i) forgery, fraud, undue Influence, duress, Incompetency, Incapacity, or Impersonation;

') falture of any person or Entity to have authorized a transter or conveyance;

i) adecument allecting Tite not properly created, executed, witnessed, sealed, acknowledged, notarized, or delivered;

v) fallure to perform those acis weoes ay to croate a document by electorlc means authorized by law;

y a document executed undar a falsifled, expirad, ar othenwise Invalld power of allomey;

) a document not proporly Iiled, recorded, or Indexed In the Publle Records Including failure. to perform those acts by
efectronia means aulhorlzed by law; or ‘

(ul) a defective {udlclal or adminialrativa proceeding.
ha len of real estate laxes or assessments Imposed an the Tille by a governmental authority due or payable, but unpatd.

b
fp Any encroachment, eroumbrance, Violation, variation, or adverse circumstance affecting the Title that would ba disclosed by an
accurate and complete land sie ot the Land, Tho term “enoroachment’ Includes encroachments of existing improvements
located on the-Land onto adjoining land, and encroachments onto the Land of existing Improvements located on adjoining land.

Unmarketable Title. ’

No sigh! of access to and from the Land.

‘The violation or enfarcament of any law, ordinance, permit, or governmental regulation (Including those relating to bulldlng and zoning)

restricting, regulating, prohibiting, or relating to
‘a) the occupancy, use, or enjoyment of tha Land;
o} the character, dimensions, or focatlon of any Improvement erected on the Land;
0) =the subdivision of land; of

environmental protection
la notice, deseribing any pant of the Land, Is recorded In the Pubtle Records setting forth the Volation or Intentlon to enforce, but only

to tha extent of the violatlon or enforcement referred to In thal nollce,
An enforcement action based on the exercise of a gavemmental police power not covarad by Covered Riek 5 If a notice of the enforcement
action, describing any part of the Land, Is recerded In the Pp Records, but only to the extent of the enforcement refered to tn that

nolice.
The exercise of the rights of eminent domaln I! a notica al the exercise, describing any part of the Land, Is recorded In the Publle Records.

Any taking by a governmental bedy thal has occurred and is binding on the rghts of a purchaser for value withaul Knowledge.

Titfe batng vested other than as stated In Schedule A or being dofeciive :
(a) aa a reaull of the avoldance In whole ar in part, or from a court order providing an alternative remedy, of a transfer of all or any

part of tha title to or any Intereat in the Land occurring prior to the transaolion vesting Tile as shown fn Schedule A because that

Hor (ranater constituted a fraudulent or preferential transfer under federal bankruplcy, state Insolvenoy, or similar creditora’ rights

aw3; OF
(ob) because the Instrument of transfer vesting Titte as shown In Schedule A constitutes a preferential transfer vitae federal

bankruptey, stale Insolvency, or similar creditors’ rights flaws by reason of the lallure of Ils recording In tha Public Reco

} to ba timely, or
) to impart nolica of Ils existence to 8 purchaser for value or to a heanen or flen ereditar.
Any delect In or llen or encumbrance on the Tillo or other matter Included In Covered Asks 1 through 9 that has been created or allached
ar has been {ited or recorded In the Publis Records subsequent to Date of Polley and prior to the racarding of the deed or other Instrument

of transfar In the Publlo Records that veels Tite ae shown In Schedule A.

The Company will also pey ihe cose, attomays' fees, and expenses Incurred In defense of any matter Ingured against by this Policy, but onty to
the extent provided In the Conditions. .

IN WITNESS WHEREGF, the Company has caused this Polloy to be signed with tha facsimile signatures of Its President and Secretary and
soaled as required by Its By-Laws.

10.

COMMONWEALTH LAND TITLE INSURANCE COMPANY

Ailest: ‘< | By: Shrdimr A Eo-Ll a

Prasident

            

— CAPSOMERES ia

Pitino

Db! Cover— ALTA Owner's Polley (06/17/08) Valld only if Schedules A and 6 are attached

Fore aseo-d2¥-cv-00504 Document 1-1 PREM 1419EKMBIE Ao pagel #18

a eee

qe eo ees
” \ : \

m Commonwealth

VA anlar tae 8 or otP Ny

Ad

Commonwratty Lann Trrug [NSURANCE COMPANY

SCHEDULE A
Amount of Insurance: $1,255,000.00 Policy No. C30-0120273
Premium: Standard File No. 06-1536
Date of Policy: June 19,2007, at 1:23 P.M.
1. Name of Insured: SOUTHEASTERN LAND INVESTMENT, LLC

2. The estate or interest in the laud which is covered by this policy is: Fee Simple
3. Title to the estate or interest in the land is vested in:
SOUTHEASTERN LAND INVESTMENT, LLC

4. The land referred to in this Policy is described in said instrument, is situated in the County of Wilson, State of Tennessee, aud is
identified as follows:

SEE ATTACHED EXHIBIT “A”

Being the same property conveyed to SOUTHEASTERN LAND INVESTMENT, LLC, by deed from
JESSIE C. WALKER and wife, CYNTHIA D. WALKER, dated 06/18/2007, and of record in Book
1254, Page 1789, Register's Office for Wilson County, Tennessec,

CCULLOCH & AULDS, P.LLC.

Countersigned: y , Cow

4 Authorized Officer or Agent
Avierican Land Tilo Association OF
Schedute A

FORM 4100

ROCHELLE,

     

 

 

Case 3:19-cv-00504 Documenti1-1 Filed 06/14/19 Page 15 of 49 PagelD #: 19

 
=

a Commonwealth

CoMMONWEALCH LAND Trrtg INSURANCE COMPANY

SCHEDULE A (continued)
Policy No. C30-0120273

File No. 06-1536
EXHIBIT “A”

Being a tract of land lying in Wilson County, Tennessee, also being Lot 7 of the Addition of Tract 7 to Tract Division, as
of record in Plat Book 15, Page 166, at the Register's Office for Wilson County, Tennessee, and being more particularly

described as follows;

Beginning at an iron rod set in the easterly right-of-way line of Cairo Bend, 50 feet in width, at a comer common with
Lot 5 of the Addition of Tract 7 to Tract Division, also being the property of Deborah A. Petty, Et Vir, as of record

in Deed Book 883, Page 991, at the Register's Office for Wilson County, Tennessee, said iron rod set being located at
Northing: 710,994.62; Easting: 1,854,681.99; on the State Plane Coordinate System NAD-83 (1995);

Thence leaving the easterly right-of-way line of Cairo Bend, with the southerly property line of said Lot 5, with a curve
to the left, along an arc length of 40.74 feet, the central angle of which is 93 deg 21 min 59 sec, the radius of which
is 25.00 feet, the chord of which is South 35 deg 20 min 42 sec East, 36.38 feet to an existing iron rod;

Thence South 81 deg 41 miin 48 sec East, 732.22 feet to an iron rod set;

Thence with a curve to the left, along an arc length of 266.39 feet, the central angle of which is 16 deg 06 min 17
sec, the radius of which is 947.72 feet, the chord of which is North 89 deg 52 main 07 sec Bast, 265.51 feet to an iron

rod set;

Thence with a curve to the right, along an arc length of 193.37 feet, the central angle of which is 15 deg 05 min 17
sec, the radius of which is 734.31 feet, the chord of which is North 89 deg 21 min 36 sec East, 192.81 feet to an

existing iron rod;
Thence South 83 deg 05 min 45 sec East, 11.99 feet to an existing iron pipe;

‘Thence with the easterly property line of said Lot 5 North 02 deg 23 min 15 sec East, 424.29 feet to an iron rod set in the
southerly property line of Anne Lo Lien, as of record in Deed Book 452, Page 969, at the Register's Office for Wilson
County, Tennessee, and at a corner common with Lot 6 of the Addition of Tract 7 to Tract Division, also being the
property of James A. Spears, Et Ux, as of record in Deed Book 950, Page 1133, at the Register's Office for Wilson

County, Tennessee;

Thence with the southerly property line of Anne Lo Lien, South 83 deg 04 min 42 sec East, 1056.29 feet to an existing
concrete monument, at a corner common with the property of the U.S. Corp of Engineers;

Thence with the westerly property line of U.S. Corp of Engineers, South 24 deg 29 min 09 sec East, 609.21 feet to an
existing "T" bar;

Amieclean Land Titte Atsociation OWNERS
Seliedute A (continned)
FORM 4100

Case 3:19-cv-00504 Documenti1-1 Filed 06/14/19 Page 16 of 49 PagelID #: 20

 
=

On Commonwealth

COMMONWEALTID LAND Trrce INSURANCE COMPANY

SCHEDULE A (continued)
Palicy No. C30-0120273

Pile No. 06-1536
EXHIBIT “A” (continued)

Thence South 00 deg 04 min 59 sec East, 580.44 feet to an existing iron rod, at a corner common with Lot 14 of Barton's
Cove, as of record in Plat Book 24, Page 263, at the Register's Office for Wilson County, Tennessee, also being
the property of Holly A. Drury, Et Vir, as of record in Deed Book 1080, Page 118, at the Register's Office for Wilson

County, Tennessee;

Thence with the westerly property line of said Lot 14, South 07 deg 33 min 06 sec West, 367.62 feet to an iron rod set in
the westerly terminus of Barton Shore, at a corner common with Tract No. 1 of the Katherine Watson Property, as of
record in Plat Book 13, Page 57, at the Register's Office for Wilson County, Tennessee, also being the property of Estill
Clark Goodwin, Et Ux, as of record in Deed Book 289, Page 143, at the Register's Office for Wilson County, Tennessee;

Thence leaving the westerly terminus of Barton Shore, with the northerly property line of said Tract No. 1, North 82 deg
12 min 17 sec West, 1034.31 feet to an existing iron rod, at a comer common with New Hope Cumberland Presbyterian
Church, as of record in Deed Book 973, Page 1814, at the Register’s Office for Wilson County, Tennessee;

Thence with the northerly property line of New Hope Cumberland Presbyterian Church, North 81 deg 35 min 53 sec
West, 748.63 feet to an existing iron rod, al a corner common with the property of J.R. Woodcock, Bt Ux, as of record in
Deed Book 1043, Page 1216, at the Register's Office for Wilson County, Tennessee, and at a corner common with Lot LA
of Tract 1, Henderson Cole & Joe B. Ferrell, as of record in Plat Book 18, Page 216, at the Register's Office for Wilson
County, Tennessee, also being the property of Charles B. Flatt, Bt Ux, as of record in Deed Book 422, Page 475, at the

Register's Office for Wilson County, Tennessee;

Thence with the easterly property line of said Lot LA, North 20 deg 23 min 15 sec Rast, 993.22 feet to an existing iron
rod, at a corner common with Lot 4 of the Addition of Tract 7 to Tract Division, also being the property of Jerry M.
Swords, Et Ux, as of record in Deed Book 404, Page 33, at the Register's Office for Wilson County, Tennessee;

Thence with the northerly property line of said Lot 4, with a curve to the left, along an arc length of 180.21 feet, the
central angle of which is 15 deg 05 min 17 sec, the radius of which is 684.31 feet, the chord of which is South 89 deg 21

min 37 sec West, 179.68 feet to an iron rod set;

Thence with a curve to the right, along an arc length of 280.44 feet, the central angle of which is 16 deg 06 min 17
sec, the radius of which is 997.72 feet, the chord of which is South 89 deg 52 min 07 sec West, 279.52 feet to an iron

rod set;

Amerteaa Land Tilo Assodatlon OWNERS
Sebeduta A (continued)
FORM 4100

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 17 of 49 PageID #: 21

 
\

oo

Commonwealth

VD ese tan tis steamy

Commonweatry LAND Tiree INSURANCE COMPANY
SCHEDULE A (continued)
Policy No. C30-0120273

File No. 06-1536

EXHIBIT “A” (continued)

Thence North 81 deg 41 min 56 sec West, 737.01 feet to an iron rod set;

Thence with a curve to the left, along an arc length of 38,37 feet, the central angle of which,is 87 deg 56 min 12 sec, the
radius of which is 25,00 feet, the chord of which is South 54 deg 00 min 12 sec West, 34.71 feet to an iron rod set in the
easterly right-of-way line of Cairo Bend;

Thence with the easterly right-of-way line of Cairo Bend, with a curve to the right, along an arc length of 100.68
feet, the central angle of which is 01 deg 18 min 11 sec, the radius of which is 4426.70 feet, the chord of which is North
10 deg 41 min 12 sec East, 100.68 feet to the POINT OF BEGINNING. Containing 2,264,570 square feet or 51.987

acres more or less.

Antertcan Loud Tiile Assodadon OWNERS
Schedule A (continued)
FORM 4100

Case 3:19-cv-00504 Document1-1 Filed 06/14/19 Page 18 of 49 PagelID #: 22

 
\

Commonwealth

VLAN AM ve oniy

Commonweattu Lanp Trreg Insurance ComMPANy

SCHEDULE B
EXCEPTIONS FROM COVERAGE

Policy No. C30-0120273

File No. 06-1536

This policy does nol insure against loss or damage (and the Company will not pay costs, attorneys’ fees or expenses) which arise by reason of:

1.

2°

7.

Rights or claims of parties other than Insured in actual possession of any or all of the property.

Unrecorded easements, discrepancies or conflicts in boundary lines, shortage in area and encroachments, which an
accurate and complete survey would disclose.

Unfiled mechanic's or materialmen's liens.

Taxes for the year 2007 are a lien not yet due and payable. Taxes for the year 2006 are paid.
Map 26 Parcel 43.03

Subject to "roll-back taxes" for the statutory period if the land is converted to a use other than those stipulated in the
provisions of T.C.A ., Sec. 67-5-1005 through 67-5-1007. Application from Tax Assessor of record in Green Belt
Book 1099, Page 385, Register's Office for Wilson County, Tennessee.

Subject to any matters shown on the plat of record in Plat Book 15, Page 166, including but not limited to Tennessee
Valley Authority right-of-way, easement, and creek as shown thereon.

Subject to a non exclusive easement for ingress/egtess of record in Deed Book 315, Page 131.

Right-of-Way Easement in favor of Tennessee Valley Authority, of record in Deed Book 151, Page 256.

9.

10.

11.

12.

13,

14.

15.

Gas Line Easement in favor of Gulf Interstate Gas Company, of record in Trust Deed Book 157, Page 629.
Utility Easement as set forth in Covenant’s and Restrictions, of record in Trust Deed Book 369, Page 93.
25° Right-of-Way Basement as set forth in Covenant’s and Restrictions, of record in Trust Deed Book 369, Page 93.

The acreage mentioned in the legal description is only for convenience in identifying the tract insured; it is not intended
that this policy insure the amount of acreage.

Subject to Jessie Walker and Jesse Walker being one and the same person.
Subject to the rise, flow, overflow, exact location and meandexings of creek located upon or running adjacent to the land.

Deed of Trust from SOUTHRASTERN LAND INVESTMENT, LLC, a Tennessee limited liability company, to
OLDHAM & DUNNING, LLC of SUMNER COUNTY, TENNESSEE, Trustee, dated 06/ 18/2007, recorded in Book
1254, page 1794, in the Register's Office for Wilson County, Tennessee, securing the original principal sum of
$2,200,000.00 to THE FARMERS BANK as set forth therein.

American Lead Tile Atsociafion OWNERS
Schedulo B - Part If
FORM 4109

Case 3:19-cv-00504 Documenti1-1 Filed 06/14/19 Page 19 of 49 PagelID #: 23

 
EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of thls pallcy, and the Company will not pay loss or damags, costs, attomeys’

fees, or expenses that arise by reason of:

1. (a) Any law, ordinance, permit, or governmental regulation (Including those relating to bullding and zoning) restileting, regulating,

prohibiting, or relating to
(I} the occupancy, use, or enjoyment of the Land;

(i) the character, dimensions, or tacation of any fmprovement erected on (he Land;

{iff} {he subdivision of land; or
(lv) environmental protection;

or the effect of any violation of thase laws, ordinances, or governmental regulations. This Exctuslon 1(a) dees not modify or Imit

the coverage provided under Covered Risk 5,

(b) Any govemmentel police pawer. This Exclusion 1(b) does not madly or limit the coverage provided under Cevered Alsk 6.

sy

Defects, Ilens, encumbrances, adverse clalms, or other matters

Rights of eminent domain. This Exctuston does not modify or limit the coverage provided under Covered Risk 7 or 8.°

{a) created, suffered, assured, or agraed to by the Insured Clalmant;
(b) not Known to the Company, not recorded In the Publle Records at Date of Polley, but Known to the Insured Glalmant and not
. disclosed in writing to the Company by the- Insured Claimant prior to the date the Insured Clalmant became an Insured undor this

palicy;

(c) resulting in no loss or damage to the Insured Clalmant;

(d) attaching or created subsequent {to Date of Policy (however, this doas net modily or limit the coverage provided under Covered

Risk 9 and 10); or

* (9) resulting In toss or damago that would not have been sustalned /f the Insured Clalmant had pald value for the ‘Title,
4. Any clalm, by reason of the operation of federal bankruplcy, state insolvency, or simltar creditors’ righls laws, that the transaction vesting

the Title as shown In Schedute A, Is
(a) a fraudulent conveyance or fraudulent transfer; or

. (b) a preferentlal transfer for any reason not stated In Covered Risk 9 of this polley. '
5. Any lien on the Tile for raal estate taxes or assessmonts Imposed by governmental authorlly and created or attaching belween Dale of
Policy and the date of recording.of the deed or other Instrument of transfer In the Public Records that vests Title as shown In Schedule. A.

CONDITIONS

4 DEFINITION OF TERMS .
‘The following terms when used In this pollcy mean:

(a) “Amount of Insurance’; The amount stated In
Schedule A, as may be Increased or decreased by endorsement to
thls policy, Increased by Section 8(b), or decreased by Sections 10
and 11 of these Conditions. :

.  (b) “Date of Policy’: The date designated. as “Date of
Policy" In Schedule A,

{c) "Entity": A corporation, parinership, trust, limited
Wablllly company, or other similar legal ently.

(d) “Insured*: Tho Insured named In Schedule A. .

(i) ‘The term “Insured” also includes.

(A) successors to the Title of the Insured by
operation of law as disiInguished from purchase, Including helrs,
devisees, survivors, personel representalives, or next of kin;

(8) successors to an Insured by dissolution,
merger, consolidation, distribution, or reorganization,

(GC) successors to an Insured by Is
conversion to another kind of Entlly;

(D) a grantee of an Insurad under a deed
delivered without payment of aclual valuable consideration
conveying the Title .

(1) If the stock, shares, memberships,
or ofher equity Interests of the grantee are wholly-owned by the
named [nsured,

(2) if the grantee wholly owns the
named Insured,

(3) If the grantee Is wholly-owned by
an affillated Entily of tho named Insured, provided the affiliated
Entity and the named Insured are both wholly-owned by lhe same
person or Enilly, or

; (4) \f the grantee Is a trustee or
beneficiary of a trust created by a written Instrument established by
the Insured named in Schedule A for estate planning purposes.

(I} With regard to (A), (B), (C), and (D) reserving,
however, all rights and defenses as to any successor thal lhe
Company would have had agalnst any preclecassor Insured.

(e) “Insured Clalmant": An Insured claiming loss or

damage.

() “Knowledge” or "Known": Actual knowledge, not
constructive knowledge ar notice that may be imputed to an Insured
by reason of the Public Records or any other records thal Imparl
constructive notice of matters affecting the Title.

(g) “Land”; The land described In Schedule A, and

’ i _.

-alfixed Improvements thal by law constitute real properly. The term

"Land" does not Include any property beyond the lines of lhe area
describad in Schedule A, nor any right, title, Interest, estate, or

- gasement In abutting strects, roads, avenues, alleys, lanes, ways,

or waterways, but this does not modily or timit the extent that a right
of access to and from tha Land is Insured by this policy.

(h} "Morlgage’: Mortgage, deed of trust, trust deed, or
ather sacurlty instrument, Including one evidenced by elactronic

means authorized by law.

(i)  “Publle Records": Racorda established under state
statules at Date of Policy for the purpose of ImpartIng constructive
notice of matters relating lo real properly to purchasers for value ~

and without Knowledge. With raspect to Covered Alsk 5(d), "Publla ~.-

Records" shall also Include environmental protection ltens filad In
the records of the clerk of the United States District Gourt’for the
distriat where the Land Is located.

() ‘Title’; The estate or Interest described In Schedule

(k) “Unmarketable Title”: Title affected by an allaged or
apparent matter that would permit a prospective purchaser or
lesage of the Tile or lender on the Title to. be released from the
obligation to purchase, lease, or lend If there Is a contractual
condition requiring the delivery of markolable title, :

2, GONTINUATION OF INSURANCE

Tho coverage of this policy shall continua In farca as of Date of
Policy in favor of an Insured, but only so long as the Insured retains
an estate or Interest In the Land, or holds an obligation secured by a
purchase money Mortgage given by a purchaser from tho Insured,
or only so long as the Insured shall have llabillly by reason of
warrantlos In any transfer or conveyance of the Title. This pollcy
shall not continue In force In favor of any purchaser from the
Insurad of alther (l) an estate or interest In the Land, or (il) an
obligation secured by a purchase monsy Mortgage given to the
Insured.

3, NOTICE OF CLAIM TO BE GIVEN BY INSURED CLAIMANT
The Insured shall notify the Company promplly In writing (1) In case
of any Iltigation as set forth In Sectlon 5(a) of these Conditions, (II)
In case Knowledge shall come to an Insured hereunder of any claim
al title or Interest that Is adverse to the Title, as insured, and that
might cause loss or damage for which the Company may be liable
by virlua of this pollcy, or (ill) If the Title, as Insured, {s rejected as
Unmarkotable Title, If the Company Is prejudiced by the fallure of
the Insurad Glalmant to provide prompt notice, the Company's

‘
4s alt.

 

 

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 20 of 49 PagelD #: 24

 
llablilty to the Insured Clalmant under the policy shall be reduced to
the extent of the prejudice. .

4, PROOF OF LOSS .

In the event the Gompany Is unable to determine the amount of loss
or damage, the Company may, at Its option, raquira as a conditlon
of payment that the Insured Clalmant furnish a signed proof of loss.
The proof of losa must describe the defect, llen, encumbrance, or
other matter insured against by this policy that constitutes the basis
of loss or damage and shall slate, to the extent possible, the basis
of catculaling the amount of the loss or damage,

5. DEFENSE AND PROSECUTION OF ACTIONS

(a) Upon written request by the Insured, and subjact to
the options contained In Section 7 of these Conditions, the
Company, at Its own cost and without unreasonable delay, shall
provide lar tho defense of an Insured In litlgatton In which any third
parly asserts a clalm covered by this policy adverse to the Insured.
This obligation Is limited to only those stated causes of action
alleging matters insured against by this polley, The Company shall
have the right to select counsel of Its cholce (subject to the right of
the Insured to object for reasonable causa) to represent the Insured
as ta those stated causes af action. It shall not be lable for and will
not pay the fees of any other counsel. The Company will nol pay
any fees, costs, or expenses incurred by the Insurad In the defense
of those causes of action that allago matters not inaured against by
this policy.

(b) The Company shall have the right, In addition to the
aptions contalned In Section 7 of these Condillons, al ils own cost,
to Institute and prosecute any actlan or proceeding or lo do any
other act that in its opinion may be necessary or desirable to
establish the Tille, as Insured, or to pravent or reduce loss or
damage to the Insured. The Company may take any appropriate
action under the terms of this pollcy, whether or not It shall be liable
to tha Insured. The exercise of these rights shall not be an
admission of tlabllity or walver of any provision of this poficy. If the
Gompany exercises Its rights under this subsectlan, it must do so
diligently.

(c) Whenever the Company brings an action or asseris
a defense as roquirad or permilted by this policy, he Company may
pursue the litigation to a final determination by a court of competent
jurisdiction, and it expressly reserves the right, in Its sole discrellon,
to appeal any adverse Judgment or order,

6. DUTY OF INSURED CLAIMANT TO COOPERATE

{a) Inall cases where this policy permils or requires the
Company to prosecute or provide for the defense of any actlon or
proceeding and any appeals, the Insured shall secure to the
Company the right to so prosecute or provide defense In the action
or proceeding, Including the right to use, at Its opton, the name of
tho Insured for this purpose. Whenever requested by the Company,
(he Insured, at the Company's expense, shall giva the Company all
reasonable ald {l) In securing evidence, oblalning wilnesses,
proseculing or defending the acllon or proceeding, or effecting
settlement, and (il) In any other lawlul act thal inthe opinion of the
Company may be necessary or desirable to establish the Title or
any other matter as Insured. If tha Gompany Is prejudiced by the
fallure of the Insured to furnish the required cooperation, the
Company's obligations to the Insured under the pollcy shall
terminate, Including any liability or obligation to dafend, prosecute,
of continue any Iitigallon, with regard to the matter or matters
requiring such cooperation. .

(b) The Company may reasonably require the Insured
Clalmant to submit to examination under oath by any aulhorized
representative of the Company and to produce for examination,
Inspection, and copying, al such reasonable times and places as
may be designated by the authorized representative of ‘the
Company, all records, in whatever medium maintained, Including
books, ledgers, checks, memoranda, correspondence, raporls, e-
malls, disks, lapes, and videos whether bearing a date befare or
after Date of Polley, that reasonably pertain to the loss or damage.
Further, If requested by any authorized representative of the
Company, the Insured Claimant shall grant ils permission, in writing,
for any authorized representative of the Company to examine,
Inspect, and copy all of thase records In the custody or control of a
third parly thal reasonably pertain to the loss or damage. All
information designated as confidential by the Insurod Clalmant
provided to the Company pursuant to Ihnls Section shall nol be
tiisclosed to others unless, In the reasonable judgment of the

Condltions Continued = mn .

Company, It Is necessary In the administration of the claim. Falluro
of the Insured Claimant to submit for examination under oath,
produce any reasonably requested information, or grant pennission
lo secure reasonably necessary information from third parlles as
requited i this subsectlon, unless prohibited by law or
governmental regulatlon, shall terminate any lability -of the
Company under this policy as to that clalm.
7. OPTIONS TO PAV OR OTHERWISE SETTLE CLAIMS;
_ TERMINATION OF LIABILITY

In case of a claim under this pollcy, the Company shall have the
following additlonal options: ,

(a) To Pay or Tender Payment of the Amount of
Insurance.
To pay or tender payment of the Amaunt of Insurance under this
pollcy together with any costs, attorneys’ fees, and expenses
incurred by the Insured Clalmant that were authorized by the
Company up to the time of payment or tender of payment and that
the Company is obligated to pay.
Upon the exercise by the Company of this option, all lablilly and
obligations of (ha Campany to the Insured under this pollcy, other
than to make the payment required in this subsection, shall
terminate, Including any lability or obligation to dofend, prosecute,
or continua any litigation.

(b) To Pay or Otherwise Settle With Partlos Other Than
tho Insured or With tho Insured Claimant.

(i) To pay or atherwise settle with other partles for or
in the name of an Insured Clalmant any clalm insured against under
this policy. In additlon, the Company will pay any costs, atlorneys'
fees, and expenses Incurred by the Insured Clalmant that were
aulhorlzed by the Company up to the time cf paymant and thal the
Company is obligated to pay; or

(i) To pay or otherwise seitlo with the Insured
Claimant the loss or damage provided for under this polley, logethor
with any costs, altorneys' feos, and expenses Incurred by the
Insured Clalmant that were authorized by the Company up to {he
time af payment and that the Company Is obligated to pay.

Upon the exarelse by the Com of either of the optlona provided
for in subsections (b)(l) or (li), the Company's obligations ta the
Insured under this pollcy for lhe claimed loss or damage, other than
the paymonts required to be made, shall terminate, including any
liability or obligation to defend, prosecute, or continue any litigation.
8. DETERMINATION AND EXTENT OF LIABILITY

This policy Is a contract of Indemnily against actual monetary loss
ar damage sustained or Incutrad by the Insured Clalmant who has
sulfared loss or damage by reason of matters Insured against by
this policy.

(a) The extent of fabilty of the Company for loss or
damage under this policy shall not exceed the lesser of

) the Amount of Insurance; of
(i) the difference between the value of the Title as
insurad and'the valu of the Title subject to the risk insured agalnst
by this polloy.

(b) If Ihe Company pursues Its rights under Section 5 of
thase Conditions and Is unsuccessful In establishing Ihe Title, as
Insured,

(l) the Amount of Insurance shall be Increased by
10%, and

(if) the Insured Clalmant shall have the right to have
the loss or damage determined either as of the date the clalm was
made by the Insured Clalmnant or as of the date It Is selllad and
paid.

(c) In addition to the extent of lability under (a) and (b),
the Company will also pay those cosls, allorneys' fees, and
expenses Incurred In accordance with Sections 5 and 7 of these
Conditions.

9. LIMITATION OF LIABILITY

(a) If the Company establishes the Tite, or removes ihe
alleged defect, llen, or encumbrance, or cures the lack of a right of
access to or from the Land, or cures the claim of Unmarketable
Title, all ag Insured, in a reasonably diligent manner by any method,
Including litigation and the complotion of any appeals, It shall hava
jully performed ile obligations with respect to that matter and shall
not ba llable far any logs or damage caused to the Insured.

(o) In the event of any Iitigation, Including litigation by the
Company or with the Gompany's consent, the Company shall have
no liability tor loss or damage until there has basn a final

Case 3:19-cv-00504 Document1-1 Filed 06/14/19 Page 21 of 49 PagelID #: 25

 
‘ Mae’

determination by a court ef competent jurisdiction, and disposition of
all appeals, adverse to the Tile, as Insured,

{c) The Company shall not ba llable for loss or damage to
the Insured for liability voluntarlly assumed by the Insured In settling
any claim or suit without the prior written consant of tha Company.
10. REDUCTION OF INSURANCE; REDUCTION OR

TERMINATION OF LIABILITY
All payments undar this policy, except payments made for costs,
allomeys' feas, and expenses, shall reduce the Amountof
Insurance by the amount of the payment. ;
41, LIABILITY NONCUMULATIVE
The Amount of-Insurance shall be reduced by any amount tha
Company pays under any policy Insurlng a Morigage lo which
exception is taken In Schedule B or to which the Insured has
agread, assumed, or taken subject, or which Is executed by an
Insured after Date of Policy and which Is a charge or ton on the
Title, and the amount so pald shall be deemed a payment to the
insured under this policy.
12. PAVMENT OF LOSS
Whan liabllity and the extent of loss or damage have been delinitely
fixed In accordance with these Condltions, the payment shall be
made within 30 days.
13, RIGHTS OF RECOVERY UPON PAYMENT OR SETTLEMENT

(a) Whenever the Company shall have sellled and
pald a claim under this policy, It shall be subrogated and entitled to
the rights of the Insured Claimant In the Title and all other fights and
remedies In respect to the clalm that the Insured Glalmant has
against any person or property, to the extent of the amount of any
loss, costs, attorneys’ fees, and expenses pald by the Company. If
requested by the Company, the Insured Clalmant shall execute
documents to evidence the transfer to the Company of these rghis
and remedies. The Insured Claimant shall permit the Company to

~ sue, compromise, or sattla In the name of the Insured Clalmant and
to use the name of the Insured Claimant In any Wansactlon or
ligation Involving these righte and remedies. ’
a payment on account of a claim dase nol fully. cover the loss of
the Insured Clalmant, the Company shall defer Ihe exercise of Its
right to recover until after the Insured Clalmant shall have recovered
Ils loss.

(b) The Company's right-of subrogation Includes the
rights ofthe Insured to Indemnittas, guarantles, other policles of
Insurance, or bonds, notwithstanding any terms or condilions
contained in those instruments that address subrogation rights.

14, ARBITRATION

Ellher the Company or the Insured may demand that the clalm or
controversy shall be submitted to arbitration pursuant to the Tille
Insurance Arbitratlon Rules of the Amerloan Land Title Assoclation
("Rules"). Except as provided In tho Rules, thera shall be no Joinder
or consolidation with claims or controversies of other persons.
Aibltrable. matters may Include, but are nol limited to, any
controversy or clalm between the Company and the Insured artsing
out of or relating to this polley, any service In connection with Its
Issuance or the breach of a policy provision, or to any ather

‘ . Conditions Continued Sy , aly

controversy or claim arlsing out of the transactlon giving rise te this
polley. All arbitrable matters when ihe Amount of Insurance Is.
$2,000,000 or less shall be arblitrated at the option of elther the
Company or the Insured, All arbitrable matters when the Amount of
Insurance Is In excess of $2,000,000 shall ba arbltrated only whon
agreed to by both the Company and the Insurod. Arbitration
pursuant to this polley and under the Rules shall be binding upon
ihe parties. Judgment upon the award renderod by the Arbltrator(s)
may be entered In any court of competent jurisdiction,

15. LIABILITY LIMITED TO THIS ROLICY; POLICY ENTIRE

CONTRACT

{a) This policy together with all endorsements, if any,
attached to It by the Company Is the entire palicy and contract
betweon the Insured and the Company, In Interpreting any
provision of this policy, this policy shall ba construed as @ whole.

(b) Any claim of loss or damage that arlses out of the
status af the Title or by any actlon asserting such clalm shall be
rostricied to this pallcy. :

(c) Any amendment of or endorsement to this policy must
ba in wilting and authenticated by an authorized person, or
expressly incorporated by Schedule A of this polly.

(a) Each endorsement to this polloy issued at any time Is
made a part of this policy and is subject to all of Its terms and
provisions. Except as the endorsement expressly states, It does not
(I) modify any af the terms and provisions of the polley, (Il) modify
any prior endorsement, (ili) extend lhe Date of Polley, or (lv)

Increase the Amount of Insurance,

16, SEVERABILITY
in the event any provision of this policy, in whole or in part fs held
Invalid or unenforceable under applicable law, the pollcy shall be
deamed not to include that provislan or such part held to ba Invalld,
bul all other provisions shall remain in full force and effect,
47, CHOICE OF LAW; FORUM a

(a)  Cholca of Law: Tha Insured acknowledges the
Gompany has underwritfen :the risks covered by this policy and
determined the premium charged therefor In rellance upon the law
affecting Interests In real property and applicable to the
Interprotation,. fights, remedies, or enforcement of policies of title
insurance of the jurisdiction where the Land Is located,
Therefore, the court or an arbitrator shell apply the law of the

. jurisdiction where the Land Is located to determine the valldity of

claims aqalnst the Title thet are adverse to the Insured and {fo
interpret and enforce the terms of this policy. In nelitiar case shall
the court or arbitrator apply Its conflicts of law principles to
determine the applicable taw.

Chole of Forum: Any Iltigallon or othar proceeding
brought by the Insured against the Company must ba filed only ina
stata or federal court within tha United States of Ametica or Its
tarrilorlas having appropriate jurisdiction,

48. NOTICES, WHERE SENT

Any notice of claim and any other notice or statement In writing
required to be given ta the Company under this Polly must ba
given to tha Company at: Consumer Aflalrs Department PO Box
27587 Alchmond, Virginia 23261-7567.

 

THANK YOU.

Tite insurance provides for the protection of your real estate investment. We suggest you keep this poticy In a safe place where \Lcan be readily avallable for futuro reference.

{you have quostlons about litle Insurance oF the coverage provided by this policy, contact the office that Issued this policy, or you may call or write:

Commonwealth Land Tile Insurance Company
Consumer Affatrs

P,O. Box 27567

Richmond, Virginia 23261-7567

(elaphone, toll frae: 800 446-7086

web; www.landam.com

We thank you for choasing to do business with Commonwealth Land Title Ineuranca Company, and [ook forward to mealing your futuro lille Insurance needs.

Commonwealth Lund Title Insurance Company
Isa member of tha LandAmetca famlly of litle insurance undervaiters.

| LandAmerica
Commonwealth

B 1180-127

Case 3:19-cv-00504 Document1-1 Filed 06/14/19 Page 22 of 49 PagelD #: 26

 
IN THE CIRCUIT COURT FOR WILSON COUNTY, TENNESSEE

 

 

AT LEBANON ze 3
ee 3 2
SOUTHEASTERN LAND INVESTMENT, LLC ) & OF
and WILSON LAND INVESTMENTS, LLC ) Erox oy OEVT
) 358 =
Plaintiffs, ) an? J
23 ara .10F
Vv. ) Docket No.: B01F CV ‘|
) JURY DEMAND
COMMONWEALTH LAND TITLE )
INSURANCE COMPANY, )
)
Defendant. )
COMPLAINT
Southeastern Land Investment, LLC and Wilson Land Investments, LLC hereby assert
the following complaint:
I]. PARTIES
l. The plaintiff, Southeastern Land Investment, LLC (“SLI”), was, prior to the below-

described merger, a limited liability company organized under Tennessee law with its principal
place of business in Gallatin, Tennessee.

2. The plaintiff, Wilson Land Investments, LLC (“WLI”), is a limited liability
company organized under Tennessee law with its principal place of business in Gallatin,
Tennessee.

3. The defendant, Commonwealth Land Title Insurance Company
(“Commonwealth”), is an insurance company incorporated in the Commonwealth of Pennsylvania

that has its principal place of business in Jacksonville, Florida.

   
 

EXHIBIT

i 2

Case 3:19-cv-00504 Documenti1-1 Filed 06/14/19 Page 23 of 49 Pag@§{D #: 27

8494462 12304-001

   
Il. JURISDICTION AND VENUE

4. This Court has subject matter jurisdiction over this action pursuant to Tenn. Code
Ann. §§ 16-11-101, ef seq.

By This Court has personal jurisdiction over Commonwealth under the Tennessee and
United States constitutions. This Court may exercise general, personal jurisdiction over
Commonwealth because Commonwealth’s contacts with Tennessee are of such a continuous and
systematic nature that Tennessee may exercise personal jurisdiction over it.

6. This Court is the proper venue for this action pursuant to Tenn. Code Ann. §§ 20-
4-103 and 20-4-104 because the real property to which this action relates is located in this county
and a substantial amount of the acts, events, and occurrences giving rise to this action occurred in
this county.

It. FACTS
A. The Properties.

7. SLI was a land developer in middle Tennessee, the primary business of which
involved the identification and acquisition of appropriate tracts of land for the development of
residential housing communities and the eventual development of those communities.

8. In late 2006 and early 2007, SLI identified three contiguous tracts of land that it
believed would be appropriate for a potential residential housing development in Wilson County,
Tennessee. At that time, the easternmost tract was owned by Estill Clark Goodwin and Beverly
Beard Goodwin (the “Goodwin Tract”). The center property was owned by Jessie C. Walker and
Cynthia D. Walker (the “Walker Tract”). The westernmost tract was owned by Lo Lien family
(the “Lo Lien Tract”, which with the Goodwin Tract and Walker Tract are collectively referred to

as the “Property”).

Case 3:19-cv-00504 Document1-1 Filed 06/14/19 Page 24 of 49 PagelID #: 28
9. In anticipation of the potential purchase of the Property, SLI obtained title
commitments from Commonwealth for each tract.

10. Based on the representations made in the title commitments, SLI purchased the
Goodwin Tract and Walker Tract by warranty deeds dated June 18, 2007.

11. SLI purchased title insurance from Commonwealth for the Goodwin Tract and was
issued a title insurance policy dated June 19, 2007, policy number C30-0120272, a copy of which
is attached as Exhibit 1. SLI purchased title insurance from Commonwealth for the Walker Tract
and was issued a title insurance policy dated June 19, 2007, policy number C30-0120273, a copy
of which is attached as Exhibit 2. The policies for the Goodwin Tract and Walker Tract are
collectively referred to herein as “the Policies.”

12. On March 23, 2010, SLI transferred title to the Property to WLI by quitclaim deed.

13, On April 22, 2015, WLI transferred title to the Property to WM Partners (“WMP”)
by warranty deed.

14. On March 14, 2018 WLI and SLI underwent a merger whereby SLI was merged
into WLI, with WLI becoming the surviving entity.

B. The Policies.

15. The Policies define “Insured” as:

“(d) ‘Insured’: The Insured named in Schedule A.

(ii) The term ‘Insured’ also includes...

(B) successors to an Insured by dissolution, merger, consolidation, distribution, or
reorganization...”

16. | SLI is an Insured under the Policies because SLI is the Insured named in Schedule
A. WLI is an Insured under the Policies because WLI is the successor to SLI by virtue of its

merger with SLI.

Case 3:19-cv-00504 Documenti1-1 Filed 06/14/19 Page 25 of 49 PagelID #: 29
17. The Policies insure against loss or damage sustained or incurred by an Insured by
reason of...

“2. Any defect in or lien or encumbrance on the Title.”

18. The Policies provide that coverage under the Policies includes but is not limited to
insurance against loss from...

“(c) Any encroachment, encumbrance, violation, variation, or adverse circumstance

affecting the Title that would be disclosed by an accurate and complete land survey of the

Land... .”

C. The Easement.

19. In the course of WMP developing the Property, WMP received notice from the
Tennessee Valley Authority (“TVA”) on April 11, 2016 of a TVA easement that bisects the
Goodwin and Walker Tracts and encumbers both properties (the “Easement’’).

20. The Policies did not have any exception from coverage for the Easement.

21. The Easement is a defect in and encumbrance on the title to the Property.

22. SLI and WLI sustained or incurred loss or damage by reason of the Easement,
including but not limited to Joss or damage that SLI and WLI themselves incurred and the liability
WLI has to WMP by reason of the warranties of title in the warranty deed WLI gave to WMP.

23. Under the Policies, Commonwealth insured against loss or damage sustained or
incurred by SLI and WLI by reason of the Easement.

24. On May 23, 2016, SLI gave Commonwealth notice of the Easement and made a
claim under the Policies. Commonwealth denied SLI’s claim on October 24, 2016.

IV. CAUSES OF ACTION

A, Breach of the Contract.

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 26 of 49 PagelD #: 30
25. WLI incorporates by reference the allegations set forth in paragraphs | through 23

above.

26. The Policies are legal and binding contracts, supported by adequate consideration
and enforceable according to their terms. |

27. SLI and WLI performed all of their obligations under the Policies, and all
conditions precedent to bringing this action have been fulfilled or waived.

28. | Commonwealth materially breached the Policies by failing to cover the loss or
damage SLI and WLI sustained or incurred, and will continue to sustain or incur, by reason of the
Easement.

29. As a result of Commonwealth’s material breaches of the Policies, SLI and WLI
have been damaged.

30. The actual damages SLI and WLI have suffered as a result of Commonwealth’s
material breaches of the Policies are estimated to be no less than $1,000,000.00.

WHEREFORE, premises considered, Southeastern Land Investment, LLC and Wilson
Land Investments, LLC pray as follows:

l. That the Court award them a judgment against Commonwealth for all damages to
which they are entitled, which damages are estimated to be no less than $1,000,000.00;

2. That the Court award them a judgment against Commonwealth for their reasonable

attorneys’ fees and litigation expenses;

Br That the Court award them pre-judgment interest on all amounts to which they are
entitled;
4, That the Court empanel a jury to try all issues triable by jury; and
5. That the Court award them such further relief as it may deem appropriate.
5

Case 3:19-cv-00504 Document1-1 Filed 06/14/19 Page 27 of 49 PagelD #: 31
RESPECTFULLY SUBMITTED,

ete rote

Todd E. Panther (#14438)

Lauren Z. Curry (#30123)

Sherrard Roe Voigt & Harbison, PLC
150 Third Ave South, Suite 1100
Nashville, TN 37201

(615) 742-4200 — telephone

(615) 742-4539 — fax

tpanther(@srvhlaw.com
Icu srvhlaw.com
Counsel for Southeastern Land Investment, LLC and

Wilson Land Investments, LLC

Case 3:19-cv-00504 Documenti1-1 Filed 06/14/19 Page 28 of 49 PagelD #: 32
arr See ee pe eed

 

iued by Commonwealth Land Titie Insurance Company |
POLICY NUMBER

} LandAmerica C30-0120e le.

: Commoniveallh Lend Tita Insuranco Company ta a member of tha
4 Commonwealth LendAmedtca fently of tie Insurance undoranitors.

 

Any notice of clatm and any other notice of statement In writing required to be given to the Company under this Polley must be given
to tha Company at the address shown In Section 16 of the Conditions, of" -

COVERED RISKS
SUBJECT TO THE EXCLUSIONS FROM COVERAGE, THE EXCEPTIONS FROM COVERAGE CONTAINED IN SCHEDULE B, AND THE
CONDITIONS, COMMONWEALTH LAND TITLE INSURANCE COMPANY, a Nebraska corporation (the “Company*) Inauras, 88 of Dato of
Polley and, to tha extant stated In Covered Alsks 9 and 10, aller Date of Policy, agalnal loss or damage, not exceeding tha Amount of Insuranca,
sustalned or incurred by the Insured by reason of;

1. Title belng vested other than aa stated In Schedule A.
2. Any defect In or fen or enoumbranco on the Tile. This Covered Alsk Includes but !s not [imlted to Ineuranco agalnet lose-from
(a) Adofeotin the Title caused Y .
lompery. fraud, unduo Iniluance, duress, Incompetency, Incapaclly, or Impersonation;
it fallure of shy Devout or Entily lo have authorized a transfar of conveyance;
a document affecting Title not properly created, executed, wilneased, sealed, acknowledged, notarized, or dallvered;
failure to perform those acts necessary to creale 8 document by elactsonlc maans authtorlzed by law;
4 a doournent execuled under a falsified, expired, or otherwise Invalld power of allornay; ;
vil) a document not properly filed, recorded, or Indexed In tha Public Records including {allure to perform those acts by
electronic means authorized by law; or
(al a dalective judicial or administrative proceeding.
‘@ len af real estate taxes or assessments Imposed on the Title by a governmental authorily dus or payable, bul unpaid. .

c)} Any encroachment, encumbrance, violation, varlatlon, or adverse clrcumstance affecting the Title that would be disclosed by an
accurate and complete land survey of the Land. The term "encroachment" Includes encroachments of existing Improvement
located on the Land onto adjoining land, and encroachments onto the Land of exlating Improvements located on adjoining land.

Unmarkeiable Title, .

No right of access {o and (rom the Land.

The violation or anforcement of any law, ordinance, permit, or govemmontel regulatten (including Uiose relating to bullding and zoning)
restricting, regulating, prohibiting, or rolaling lo

a) (he occupancy, use, or enjoyment af the Land;
the character, dimenslons, or location of.any improvement erected on the Land;

c) the subdivision of fang; or
environmental protection

a notice, desoribing pry part of the Land, Is recorded in the Public Records setting forth the violation or Intention to enforce, but only

to the extent of the viclatlon or enforcement referred to In that nallce, :

‘An enlorcament action based on the exercise of a governmental pots powar nol covered by Covered Risk 6 if a notice of the enforcament
actots describing any part of the Land, Is recorded In the Public Records, bul only to tha extent of the enforcement referred {o In that
notice,
Tho exercise of the rghis of eminent domaln If a notice of the exerelse, deseribing any part of the Land, Is recorded In the Publla Records.
iy taking by a governmental body that has occurred and Is binding on the aghts of a purchaser for value without Knowledge.
Titfe belng vested other than aa alated In Schedule A or belng defective

{a) as a reaull of the avoidance In whole or In part, .or from a court order providing an alternative remedy, of a transtar ol all or any
part of the fille to or any Interest In the Lan occurring prior to the transaction vesling Title as shown {n Schedule A because that

rior transfer constituted a traudulent or preferential transfer under fedoral bankruptcy, state Insolvency, or similar creditors’ rights

aws; oF
(b) because the Instrument of ansfer vasting Title as shown In Schedule A conalliules a preferential transfer under federal
bankruptcy, state Insolvency, er similar oreditors' rights laws by reason of the failure of Ils recording in the Public Records

1) lobe timely, or
h to impart nattca of ts existence to a purchaser for Value or lo a Judgment or fen creditor,
{0. Any doleet In or lien or encumbrance on the Tile or other matter Includad In Covered Alsks 1 through 9 thal has been created or allached
or has beon filed or recorded Inthe Public Records subsequent to Date of Polloy and prlor to the recording of the deed or other Instrumant
of transfer In the Public Records that vasts Title as shown in Schedule A. t

The Company will also pay the costs, attorneys’ fees, and expenses Incurred In defense of any matter Insured against by this Policy, but only to
the extent provided In the Conditions. +

IN WITNESS WHEREOF, the Company has caused this Polley to be signed with the facsimile signaturea of Its President and Secretary and
sealed as required by its By-Laws,

COMMONWEALTH LAND TITLE INSURANCE COMPANY

Bt hiedimt. A Choke, J:

Db! Cover — ALTA Owners Policy (06/17/06) Valid only (f Schedules Aand B are
Form 1190-127 ORIGINAL NJRB 4-15

      

Case 3:19-cv-00504 Document1-1 Filed 06/14/19 Page 29 of 49 Page RIT 1

 
\ \

7 Commonwealth

VDA op Venom WY

Commonweacru Lanp Tire INsutANcE Company

SCHEDULE A
Amount of Insurance: $700,000.00 Policy No. C30-0120272
Premium: Standard File No. 06-1535
Date of Policy: June 19,2007, at 1:23 P.M.
1, Name of Insured: SOUTHEASTERN LAND INVESTMENT, LLC, a Tennessee

limited liability company
2. The estate or interest in the land which js covered by this policy is: Fee Simple
3. Title to the estate or interest in the land Is vested in:
SOUTHEASTERN LAND INVESTMENT, LLC, a Tennessee limited liability company

4. The land referred (o in this Policy is described in said instrument, ts situated in the County of Wilson, State of Tennessee, and is
identified as follows:

SEE ATTACHED EXHIBIT “A”

Being the same property conveyed to SOUTHEASTERN LAND INVESTMENT, LLC, a Tennessee
limited liability company, by deed from ESTILL CLARK GOODWIN and wife, BEVERLY BEARD
GOODWIN, dated 06/18/2007, and of record in Book 1254, Page 1784, Register's Office for Wilson
County, Tennessee.

CHELLE, MCGULLOCH & AULDS, P.LLC.

Countersigned: wear

a Authorized Officer or Agent
Asuertoan Land Tile Association 0

Schedale A
FORM 4100

 
 
 

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 30 of 49 PageID #: 34

 
Commonwealth

Vb ceeggrar

Commonweattil LAND Trrie INSURANCE COMPANY

SCHEDULE A (continued)
Policy No. C30-0120272

File No. 06-1535

EXHIBIT “A”

Being a tract of land lying in Wilson County, Tennessee, also being Tract No. 1 of the Katherine Watson Property, as of
record in Plat Book 13, Page 57, at the Register's Office for Wilson County, Tennessee, and being more particularly

described as follows;

Beginning at an existing iron rod in the northerly right-of- way line of Coles Ferry Pike, 50 feet in width, at a corner
common with Lot 27 of Barton's Cove, as of record in Plat Book 24, Page 263, at the Register’s Office for Wilson
County, Tennessee, also being the property of Gary R. Dancy, Bt Ux, as of record in Deed Book 1048, Page 918, at the
Register's Office for Wilson County, Tennessee, said existing iron rod being located at Northing: 708,069.85; Easting:
1,857,124.59; on the State Plane Coordinate System NAD-83 (1995);

Thence with the northerly right-of-way line of Coles Ferry Pike, North 57 deg 48 min 49 sec West, 236.33 feet to an iron
Tod set,

Thence with a curve to the right, along an arc length of 247.75 feet, the central angle of which is 04 deg 47 min 59
sec, the radius of which is 2957.43 feet, the chord of which is North 55 deg 24 min 49 sec West, 247.67 feet to an iron

rod sel;
Thence North 53 deg 00 min 50 sec West, 367.22 feet to an iron rod set;

Thence with a curve to the right, along an arc length of 365.61 feet, the central angle of which is 03 deg 42 min 55
sec, the radius of which is 5638.43 feet, the chord of which is North 51 deg 09 min 22 sec West, 365.55 feet to an
existing iron rod, at a commer common with the property of New Hope Cumberland Presbyterian Church, as of record
in Deed Book 973, Page 1814, at the Register's Office for Wilson County, Tennessee,

Thence leaving the northerly right-of-way line of Coles Ferry Pike, with the easterly properly line of New Hope Cumberland
Presbyterian Church, North 07 deg 37 min 14 sec Bast, 994.20 feet to an existing iron red, at a comer common with Lot 7
of the Addition of Tract 7 to Tract Division, as of record in Plat Book 15, Page 166, at the Register's Office for Wilson
County, Tennessee, also being the property of Jessie C. Walker, Bt Ux, as of record in Deed Book 322, Page 114, at

the Register's Office for Wilson County, Tennessee;

Thence with the southerly property line of said Lot 7, South 82 deg 12 min 17 sec East, 1034.31 feel to an iron rod set,
in the westerly terminus of Barton Shore;

Thence leaving the westerly terminus of Barton Shore, South 06 deg 22 min 48 sec West, 1571.55 feet to the POINT OP
BEGINNING. Containing 1,362,000 square feet or 31.267 acres more or less.

American Land Tile Assodalton OWNERS
Schedole A (continued)
FORM 4100

Case 3:19-cv-00504 Documenti1-1 Filed 06/14/19 Page 31 of 49 PagelD #: 35

 
a Commonwealth

Commonweatati LAND Tres INSURANCE COMPANY

SCHEDULE B
EXCEPTIONS FROM COVERAGE

Policy No. C30-0120272

File No. 06-1535

This policy does not insure against loss or damage (and the Company will not pay costs, altomeys’ fees or expenses) which arise by teason of:
1. Rights or claims of parties other than Insured in actual possession of any or all of the property.

2. Unrecorded easements, discrepancies or conflicts in boundary lines, shortage in area and encroachments, which an
accurate and complete survey would disclose.

3, Unfiled mechanic's or materialmen's liens.

4. Taxes for the year 2007 are a lien not yet due and payable. Taxes for the year 2006 are paid.
Map 34 Parcel 36.00

5. Subject to "roll-back taxes” for the statutory period if the land is converted to a use other than those stipulated in the
provisions of T.C.A., Sec. 67-5-1005 through 67-5-1007. Application from Tax Assessor of record in Green Belt
Book 4, Page 307, Register's Office for Wilson County, Tennessee.

6. Subject to any matters shown on the plat of xecord in Plat Book 13, Page 57.
G Right of Way and Utility easements set forth in the Restrictive Covenants of record in Trust Deed Book 369, Page 93.
Right of Way Easement in favor of Columbia Gulf Transmission, of record in Trust Deed Book 157, Page 629.

9, The acreage mentioned in the legal description is only for convenience in identifying the tract insured, it is not intended
that this policy insure the amount of acreage.

10. Deed of Trust from SOUTHEASTERN LAND INVESTMENT, LLC, a Tennessee limited liability company, to
OLDHAM & DUNNING, LLC of SUMNER COUNTY, TENNESSEE, Trustee, dated 06/18/2007, recorded in Book
1254, page 1794, in the Register’s Office for Wilson County, Tennessee, securing the original principal sum of
$2,200,000.00 to THE FARMERS BANK as set forth therein.

American Lond Thue Assadation OWNERS
Schedule B ~ Part 0
FORM 4100

Case 3:19-cv-00504 Document1-1 Filed 06/14/19 Page 32 of 49 PagelID #: 36

 
 
 

EXCLUSIONS FROM COVERAGE

The followhng maltors ara expressly excluded from the coverage of this pollcy, and the Company will not pay loss or damage, costs, attorneys’ .

fess, or expenses that arlse by reason of:

1. (a) Any law, ordinance, permil, or governmental regulation (including those relating to building and zoning) restricting, regulating,

prohibiting, or relating to
(l) the occupancy, uso, or enjoyment of the Land;

(ll) the character, dimensions, or location of any Impravement erected on the Land;

(il) the subdivislon of land; or
(lv) environmenial protection,

or the effect of any violation of (hese laws, ordinances, or govemmental regulations. This Exclusion 1(a) dogs not modify or Ikmit

the coverage provided under Covered Risk 5,

(bo) Any governmental police power. This Exclusion 1(b) does not modify ar limit Ihe coverage providad under Covered Risk 6.
2, Alghts of eminent domain. This Exclusion does not modily or limit the coverage provided under Covered Alsk 7 or 8.

3. Defects, tlens, encumbrances, adverse clalms, or other matlers

(a) created, suffered, assumed, or agreed to by the Insured Clatmant;
(b) not Known to the Company, nol recorded tn the Publle Records at Date of Pollcy, but Known to tha Insured Clalmant and not
disclosed In willlng to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this

policy;

{c) resulting In no loss or damage to the Insured Clalmant;

(d) attaching or created subsequent to Date of Polley (however, this does not modify or limit the coverage provided under Covered

Risk 9 and 10); or

{@) resulling In loss or damage that. would not have been sustained If the Insured Claimant had paid value for the Title.
4, Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors’ rights laws, (hat (he transaction vesting

tha Title as shown In Schedule A, Is :
(a) :a lraudulent conveyance or fraudulent transfer; or

(b) a preferential transfer far any reason not stated in Govered Rlsk 9 of this polley:
5. . Any llen.on the Title fer real estate taxes or assessments imposed by governmental authority and created or attaching between Date of
Polloy and the date of recording of the dead or other Instrument of transfer In the Publle Records that vests Title as shown In Schedule A.

CONDITIONS

1 DEFINITION OF TERMS
The following terms whon used In this pollcy mean:

(a) "Amount of Insurance": The amount stated In
Schedule A, as may be Increased or decreased by endorsement to
thls policy, Increased by Sectlon 8(b), or decreased by Sections 10
and 11 of these Conditions. ;

_{b) "Date of Pollcy’: The date designated as "Date of

Pollcy" In Schedule A. ‘ ar
' _ (ce) "Entity": A corporation, partnership, trust, [lmited
lability company, or other similar legal entity.

(d). “Insured: The Insured named In Schedule A.

() Tho term “insured? also Includes .

(A) successors to the Tille of the Insured by
operation of law as distinguished from purchase, Including halrs,
devisees, survivors, personal representatives, or next of kin;

(B) . successors to an Insured by dissolution,
merger, consolidation, distributlon, or reorganization; .

(C) successors to an Insured by la
conversion to another kind of Entity;

(2) a grantee of an Insured under a doed
delivered without payment of actual valuable consideration
conveying the Title

‘ (1) if the stock, shares, memberships,
or other equily Interests of the grantes’ are wholly-owned by the
named Insured,

. (2) tf the grantee wholly owns the
named Insured,

. (a) ‘If the grantee |s wholly-owned by
an alililated Entity of the named Ingured, provided the affillated
Entity and the named Insured are both wholly-owned by. tha same
person or Enilty, or

(4) It the grantee is a trustes or
bonoficlary of a trust crealed by a wrlllan [nstrumentestablished by
the Insured named In Schedule A for estate planning purposes.

() With regard to (A), (B), (C), and (D) raserving,
howover, all rights and defanses as to any successor thal the
Company would have had agalnst any prodecessor Insured.

(a) “Insured Glalmant": An Insured claiming loss ot

damage.

(f) "Knowledge" or "Known": Actual knowledge, not
constructive knowledge or notice that may be imputed to an Insured
by reason of the Public Recards or any other racords that Imparl
constructive notice of matters aflecting the Title.

* (9), “Land": Tho land described In Schedule A, and

 

allixed Improvements that by law constitute real property. Tho term
"Land" does not Include any properly beyond the lines of tho area
descrlbed In Schedule A, nor any fight; title, Interest, estate, or
easement In abutting streals, roads, avenues, alleys, lanes, ways,

or waterways, but this does not modify or timit tho-oxtent Ihat'a right:
of access to and {rom the Land is Insured by thls polloy. ‘

(h) "Mortgage": Mortgage, dead of trust, trust deed, or
other security Instrument, including one evidenced by electronic
means authorized by law. = .

ts “Pubic Records": Records established under state
statutes al Date of Policy for the purpose of Imparilng constructive
notice of matters relating to real properly to purchasers for value
and without Knowledge. With respeat to Covered Risk 5(d), “Public
Records’ shall also Include environmental protection liens filed In
the records of tha clerk of the United States Districl Court for the
district where the Land ts focated.

() "TiWe": The estate or Interest described in Schedule
A.

(k) "Unmarketable Title": Title affected by an alleged or
apparent matter that would permit a prospective purchaser or
lassae of the Tie or lender on the Title to bo released from the
obligation to purchase, lease, or lend If there Is a contractual
condition requiring the delivery of marketable title.

2, CONTINUATION OF INSURANCE

The caverago of this pollcy shall continua In force as of Date of
Policy In (avor of an Insured, but only so long as the Insured retains
an astate or Interest in the Land, or holds an obligallon secured by a
purchasa money Mortgage given by a purchaser from the Insured,
or only so long as the Insured shall have Hlablllly by reason of
warranties In any Iransler or conveyance of the Tile, This polley
shall not continue In force In favor of any purchaser from the
Insured of either (i) an estate or Interest In the Land, or (li) an
aeigaiion secured by a purchase money Martgaga glven to the
Insured,

3, NOTICE OF CLAIM TO BE GIVEN BY INSURED CLAIMANT

The Insured shall notify tha Company promptly In wriling (i) In case
of any llllgation as set forth in Section Sa) of these Gonditlons, (\l)’
in case Knowledge shall come to an Insured hereunder of any claim
of title or Interest that is adverse to the Tilo, as Instired, and that
might cause loss or damage for which the Company may be llable
by virtue of this polley, or (fil) f the Tile, as Insured, Is rejected as
Unmarketable Tile. If the Company Is prejudiced by the fallure of
the Insured Glalman| to provide prompt nolico, tho Company's

*

a,

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 33 of 49 PagelD #: 37

 

 
llablfity 0 the Insured Claimant under the policy shall be reduced to
the extent of the prejudice.

4, PROOF OF LOSS

. In the event the Company |s unable to determing the amount of loss
or damage, tha Company may, at Its option, require as a condition
of payment that the Insured Clalmant furnish a signed proot ol loss,
Tho proof of toss must describe the dolect, llan, encumbrance, or
other matter Insured agalnst by this policy that constitutes the basis
of loss or damage and shall stale, to Ihe extent possible, the basis
of calculating the amount of the loss or damage.

5. DEFENSE AND PROSECUTION OF ACTIONS

{a) Upon writlan request by the Insured, and subject to
the options contained in Sectlon 7 of these Condltlons, the
Company, al iis own cost and without unreasonable delay, shall
provide for the defense of an Insured In litigation In which any third
party asserls a claim covered by thls policy adverse to the Insured.
This obligation Is fimlted lo only those stated causes of actlon
allaging matters Insured agains! by this policy. The Company shall
have the right to select counse! of lis choice (subject to the night of
the Insured to object for reasonable cause) to represent the Insured
ag lo those slated causes of action. It shall not be Hable for and will
nol pay the fees of any other counsel. The Company will not pay
any fees, costs, or expenses Incurred by the Insured In the defense
of those causes of actlon that allege matters not insured agalnst by
this policy.

(b) The Company shall have the right, in addition to the
options contained In Sectlon 7 of these Condilions, al its awn cost,
to Institute and prosecute any acllon or proceeding or to do any
ather act thet In Its opinion may be nanessaly_or desirable to
astablish the Title, as Insured, or to prevent or reduce f-

amage to wred. The Company may take any appropriate
actlon under the terms of thls pallcy, whether or not it shall be Itable
to the Insured, The exercise of these rights shall not be an
admission of flabllity or walver of any provision of (hls policy. If the
Company exeralses Its rights under (his subsection, II must do so
diligently.

(c) Whenever the Company brings an action or asserta
a defense as required or permilled by this policy, the Company may
pursue tha litlgatlon to a final determination by a court of competent
jurisdiction, and it expressly reserves the right, in ils sole discretion,
io appeal any adverse Judgment or order,

6. DUTY OF INSURED CLAIMANT TO COOPERATE ,

(a) In all cases where this polly permits or requires the
Company to prosecute or provide for the defense of any action or
praceading and any appeals, the Insured shall secure to tho
Company the right 1o so prosecute or provide defanse In the action
or proceeding, Including the right to use, at Its option, the name of
the Insured for thls purpose. Whenever requosted by the Company,
the Insured, at the Company's expense, shall give Ihe Company all
reasonable ald (i) In securing evidence, obtaining witnesses,
prosecuting or defending the actlon or proceeding, or effecting
selilement, and (Il) In any other lawful act that In the opinion of the
Company may be nacessary or desirable to astabilsh the Title or
any other matter as insured. If lhe Company is prejudiced by the
fallure of the Insured to fumish the roquired cooperation, ihe
Company's obligations lo the Insured under the pollcy shall
terminate, Including any liability or obligation to defend, prosecute,
or continue any litigation, with regard to the matter or matters
requiiing such cooperation.

(b) The Company may reasonably require the Insurod
Glaimant to submit to examination under oath by any aulhorized
representative of the Company and to praduce for examination,
Inspection, and copying, at such reasonable tines and places as
may be designated by the authorized ropresontaliva of the
Company, all records, In whatever medium maintained, Including
books, ledgers, checks, memoranda, correspondence, reports, &-
_ mails, disks, tapes, and videos whelher bearing a data before of
atler Date of Polley, that reasonably perlaln to the loss or damage.
Further, If requested by any authorized reprasentalive of the
Company, the Insured Claimant shall grant Its permission, In writing,
for any authorized representative of the Company to examine,
inspect, and copy all of these recards in the custody or control of a
third party that reasonably pertain to the loss or damage. All
information designated as confidential by the Insured Clalmant
provided lo the Company pursuant to this Section shall nol be
disclosed to others unless, In the reasonable judgment of the

. Conditions Continued

Company, It ls necessary In the administration af the clalm. Fallura
at the Insured Clalmant to submit for examination under oath,
produce any reasonably requested Information, or grant permission
fo secure reasonably necessary information {rom third pariles as
required in thls subsection, unless prohibited by law or
governmental regulatlon, shall terminate any llabilily of the
Company under this policy as to that claim,
7. OPTIONS TO PAY OR OTHERWISE SETTLE CLAIMS;
TERMINATION OF LIABILITY

In case of a clalm under this polloy, the Company shall have the
following additional options:

fa) To Pay or Tender Payment of ihe Amoun! of
Insurance,
To pay or tender payment of the Amount of Insurance under this
polley together with any costs, attorneys’ feas, and expenses
incurred by the Insured Clalmant that ware authorized by the
Company up to the tlme of payment or tender of payment and that
the Company Is obligated to pay.
Upon the exercise by the Company of this option, all labillty and
obligations of the Company to the Insured under thle polloy, other
than to make the payment required In this subsection, .shall
terminate, Including any lability or obligation to defend, prosecule,
or continua any litigation.

(b) To Pay or Otherwise Settle Wlih Parties Other Than
the Insured or With the Insured Claimant.

(I) To pay or otherwise settle with other parties for or
In the namo of an Insured Claimant any clalm Insured against under
this policy. In addition, tha Company will pay any cosls, allomeys'
feos, and expenses Incurred by lhe Insured Claimant that ware
authorized by the Gompany up to the lime of payment and that the
Company Is obligated to pay; or
(I) To pay or otherwise settle with the Insured

Claimant the loss or damage provided for under this policy, together
with any costs, attorneys’ [ses, and expenses Incurred by tha
insured Clalmant that ware authorized by the Gompany up to the
time of payment and that the Company ts obligated to pay.
Upon the exarclso by tha Company of ellher of the options provided
for in subsactlons (b){I) or (ii), the Gompany's obligations to the
insured under this policy for the claimed loss or damage, other than
the payments required to be made, shall terminate, Including any
liability or obligation to defend, prosecule, or continue any Iltigallon.
8, DETERMINATION AND EXTENT OF LIABILITY

This polley Is a contract of Indemnity agalnst actual monetary lass
or damage sustained or Incurred by the Insured Claimant who has
sulfered losa or damage by reason ol matters Insured against by
this policy.

{a) The extent of lability of the Company for loss or
damage under this policy shall not excead the lesser of

() the Amount of Insurance; or

(ii) the difference between the yalue of the Title as
Insured and the valuo of the Title subject to the risk Insured agalnst
by this pollcy.

(b) If the Company pursues Is rights under Secllon 5 of
theso Conditions and Is unsuccessful In establishing the Title, as
(insured,

() the Amount of Insurance shall be increased by
10%, and = «
(i) the Insured Clalmant shall have tha tight to have
tha loss or damage determined ellher as of the date the claim was
made by the Insured Claimant or as of the date It is settled and
ald.

p (c) In addition to the axtent of flability under (a) and (b),
the Company wil also pay those coats, attorneys’ fees, and
expenses incurred In accordance with Seclions 6 and 7 of these
Conditions.
9. LIMITATION OF LIABILITY

(a) ‘I the Company establishes the Tille, or removes the
alleged defect, llen, or encumbrance, or cures the lack of a right of
access to or from the Land, or cures the claim of Unmarkelable
Title, all as Insured, in a reasonably dillgent manner by any method,
including Itlgation and the completion of any appeals, It shall have
lully performed Its obligattans with respect to that matter and shall
nol be lable for any loss or damage caused to the Insured.

(b) In the event of any litigatton, including lillgatton by the
Company or with the Company's consent, the Company shall have
no lability for loss of damage until there has been a. final

Case 3:19-cv-00504 Document1-1 Filed 06/14/19 Page 34 of 49 PagelD #: 38

 
determination by a courl of competent jurisdiction, and disposition of
all appeals, adverse to tho Title, as Insured.

{c) The Company shall not be lable for loss or damage to
the Insured for llabllity voluntarily assumed by the Insured In settling
any claim or sult without the prior willten consent of the Campany.
10. REDUCTION OF INSURANCE; REDUCTION OR

TERMINATION OF LIABILITY
All payments under this policy, except payments mada for costs,.
attomeys’ fees, and expenses, shall reduce the Amount of
Insurance by the amount of the payment.
11. LIABILITY NONCUMULATIVE
The Amount of-Insurance shall be reduced by any amount the
Company pays under any pollcy Insuring a Mortgage to which
exception Is taken In Schedule B or to which the Insured has
agreed, assumed, or taken subject, or which is executed by an
Insured after Date of Pollcy’and which Is a charge or llen on the
Title, and the amount so pald shall be dsamed a payment to the
Insured under this policy.
12. PAYMENT OF LOSS
When tabillly and the extant of loss or damage have been definitely
fixed In accordance wlth those Conditions, tha payment! shall be
made within 30 days,
13. RIGHTS OF RECOVERY UPON PAYMENT OR SETTLEMENT
: (a) Whenever the Company shall have sellled and
pald a clalm under this policy, It shall be subrogated and entltlad to

the rights of tho Insured Claimant in the Titla and all other righis and

remedies in respect to the claim that the Insured Clalmant has
agalnst any person or property, to the extent of the amount of any
loss, costs, attorneys! fees, and expanses pald by the Company. It
requested by the Company, the Insured Clalmant shall exacute
documents to evidence the transfer lo the.Gompany of these rights
and remedies. The Insured Clalmant shall permit tha Company to
sua, compromise, or sattte in tho name of the Insured Clalmant and
_.to uso the name of the Insured Claimant In any transaction or
Iltlgation Involving thege rights and remedlas.
if a payment on account of a clalm doss not fully cover the loss of
the Insured Claimant, the Company shall defer the exercise of Its

right to recover until afler the Insured Clalmant shall have recovered .

Its loss,

(b) The Company's right of subrogation inclides the
rights of the Insured to Indemnitles, guarantles, other policies of
Insurance, or bonds, notwithstanding any terms or condillons
contalnad In these Instruments that address subrogation rights,

14, ARBITRATION

Elthar the Company or the Insured may demand that the clalm or
controversy shall be submited {o arbitratlon pursuant to the Title
Insurance Arbitration Rules of tho American Land Title Association
("Rules"). Except as provided In the Rules, there shall bo no jonder
or consolidation with claims ar controversies of other persons,
Arbitrabla matters may Include, put are not limited to, any
controversy or clalm belwoen the Company and tho Insured arising
out of or relating to thls policy, any service In connecttan with Its
issuance or tho breach of a policy provision, or to any other

Seu Conditions Continued Nee

» —
.
.

controversy or clalm arlsing out of the transaction giving rise to this
pallcy. All arbilrable matters when the Amount of Insurance Is
#9 900,000 or less shall be arbilrated at the option of alther the
Company or the Insured. All arbitrable matters when the Amount of
insurance Is In excess of $2,000,000 shall be arblitrated only when
agreed to by both the Company and the {nsured. Arbitration
pursuant to thls polley and under the Alules shail bs binding upon
the parties. ducgmant upon the award rendered by the Arbitrator(s)
may be entered In any court of competent Jurisdiction.

15. LIABILITY LIMITED TO THIS POLICY; POLICY ENTIRE

CONTRACT

{a} ‘This polley tagether with all endorsements, If any,
attached lo It by the Company is the entire pollcy and contract
balweon tho Insured and the Company. In interpreting any
provision of this pollcy, this palley shall be construed as a whole.

(b) Any clalm of loss or damago thal arises out of the
stalus of the Title or by any action asserting such claim shall be
resiilcted to this polley.

(c) Any amendment of or endorsement to this policy must
be In writing and authenticated by an aulhorlzed person, or
expressly incorporated by Schedule A of this polley.

(d) Each endorsement to this policy Issued at any time Is
made a part of thls polley and Is subject to all of Ils terms and
provisions. Except as the endorsement expressly statas, It doos not
(i) modify any of the terms and provisions ol the polley, (ll) modify
any pilor endorsamont, (ill) extend the Date of Polley, or (Iv)
increase the Amount of Insurance. ,

16, SEVERABILITY

in the event any provision of this policy, in whole or In part, Is held
invalld or unenforceable under applicable law, the pollcy shail be
deemed not to include that provision or such part held to be Invalld,
but all other provisions shall remain In full force and effect.

17, CHOICE OF LAW; FORUM .

(a) Gholce of Law: ‘The Insured acknowledges the

Company has underwritten the risks covered by this pollcy and
datermined the promlum charged therefor In reliance upon the law
altecting Intereats In real properly and applicable to the
Interpretation, rights, remedies, or enforcamen! of pollcles of title
Insurance of th Jurlsdictlon where the Land Is located.
Therefore, the courl er an arbitrator shall apply the law of the
Jurisdiction where the Land Is located to determine the validity of
clalms against the Tlie that are adverse'to the Insured and to
Interpret and enforce the terms of this policy. In nalther case shall
the court or arbiirator apply fis contlicts of law principles to
dotermine the applicable law.

(b) Cholcea of Forum: Any litigation or other proceeding
brought by the Insured against the Company must ba filed only In a
state or federal court within the United States of America or Its
terltorles having appropriate Jurisdiction. .

18. NOTICES, WHERE SENT

Any notlce of claim and any other notice or statement in wilting
required to be given to the Company under this Policy must be
givan to the Company al: Consumer Affairs Department PO Box
27567 Alchmond, Virginia 29261-7567,

 

THANK YOU.

Tile Insurance provides for the protection of your real estate Investment. Wa suggest you keep this pollcy in a safe place where It can ba readily avaiable for futuro reference.

Ifyou have questions about tite lnsurance or tha covorage provided by this pollcy, contact the office that tesued this policy, or you may call or write:

Commonwealth Land Title Insurance Company
Consumer Affairs

P.O. Box 27567

Richmond, Virginla 23261-7667

telephane, toll free; 800 446-7086

web: www.landam.com

We thank you for chaosing fo do business with Commonwealth Land Tille insurance Company, and look forward to meeting your fulure title Insurance needs.

Commonwoalth Land Titlo Insurance Company
Is. a mombar of tho LandAmarica family of lle tnsurance undanwilters.

LandAmerica
Commonwealth

B 1190-127

Case 3:19-cv-00504 Documenti1-1 Filed 06/14/19 Page 35 of 49 PagelD #: 39

 
\ ute ¢

FE apo oe pp

0 E INSURANCE

issued by Commonwealth Land Title Insurance Company
POLICY NUMBER

C30-0120213

Y LandAmerica Commonwealth Land Tile Insurance Company 1s 8 member of the |
aie Commonwealth LandAmorica family of tile Insuranco underwriters,

 

Any notice of claim and any other notlce or statement In wilting requirad to ba given to the Company under this Palley must be given
to the Company al the address shown In Sectton 18 of the Co tions.

COVERED RISKS
SUBJECT TO THE EXCLUSIONS FROM COVERAGE, THE EXGEPTIONS FROM COVERAGE CONTAINED IN SCHEDULE 68, AND THE
CONDITIONS, GOMMONWEALTH LAND TITLE INSURANCE COMPANY, a Nebraska corporation (the “Company*) Insures, 88 of Date of
Polloy and, to the extent stated Ip Covered Alsks 9 and 10, after Dato of Policy, agalnst loss or damage, not exceeding the Amount of Insurance,
sustained or incurred by the Insured by reason of:

1. Title being vested othor than as stated In Schedule A,
2 Any defect in or lon or ancumbranco on the Title. This Covered Risk Includes but fs not tmited to insurance against toss from
(a) Adefect In the Titla caused by
forgery, traud, undue Inlluence, duress, Incompetency, Incapacity, cr mpersonation;
il) fallure of any person or Entity to have authorized a transfer or conveyance;
y a decumant alfecting Tite not properly created, executed, witnesse , sealed, acknowledged, notarized, or dallvered;
v) fallure to perform those acts necsesaly to create a document by efactontc means authorized by law;
. oe or otherwise Invalid poset of allamey
Li ‘

Y} a document executed under a falsifl :
) or indexed tn the Public Records Including faiture.to perform those acts by

a document nol properly Iled, record:
elactronia means authorized by law; or
a dafective judiclal or admintatrative proceeding.
e he lien of real eslale taxes or assessments Imposed on the Tille by a govermmental authorlly due or payable, but unpald.
ce) Any encroachment, encumbrance, Violation variation, or adverse circumstance affecting the Title that would be disclosed by an
accurate and complete land saves St the Land. Tho term “enocroachment’ Includes encroachments of existing improvements
located on the'Land nto adjoining land, and encroachments onto the Land of existing Improvements located on adjoining land,

Unmarketable Title,

No right of agcess to and fram the Land.
Tho violallon or anforcament of any law, ordinance, permil, or governmental regulation (including those relating to building and zoning)

restricting, regulating, prohibiting, or relating to
‘a) the ocaupancy, use, or anfoyment of the Land;
tha character, dimensions, or tocation of any Improvement erected on the Land;
a) the subdivision of land; or

'd) environmental protection
a notice, descrbing any part of the Land, Is recordod In the Publle Records setting forth the violation or Intentlon to enforce, but only

to tha extent of the violatlon or enforcement referred to In thal nallce.
An enforcement action based on the exercise of a gavermmental police power not covered by Covered Risk § If a notice of the enforeement
actlon, describing any part of the Land, ls rocarded In the Pubilo Records, but only to the extent of the enforcement referred to In that

notlce.
The exercise of the rights of eminent domain if a notice al the exercise, describing any part of the Land, Is raconded In the Publlo Records,
taking by a governmental body thal has occurrad and is binding on the lights of a purchaser for value without Knowledge.
Titfe batng vested other than as stated In Schadute A or balng dofeciive ji
(a) #8 a reault of the avoldance In whole ar In part, or from a aourl ordar providing on altemative re , of a transfer of all or any
part of the title to or any Intereat in the Land occurring prior to tha tranaaotion vasting Title aa shown In Schedule A because that
‘lor transfer constituted a fraudulent or preterentlal transfer under federal bankruptcy, state Insolvenoy, or similar creditors’ rights
aws; OF
(b) because the Instrument of transfer vesting Title as shown In Schedule A constitutes a preferential transfer undar federal
banlauptcy, see Insolvency, or similar creditors’ rights laws by reason of the falture of fis recording In tha Publlo Recards
‘0 ba timely, or
{ to impart nollce of Its existence lo a purchasar for value oF to ajudemert or len creditar.
40. Any defect In or Hien or encumbrance on the Title or other matter tnoluded In ared Flsks 1 through 9 thal has been created or allached
or has been filed ar recarded In the Publlo Recards subsequent to Date of Polley and prior to the recording of the deed or ather instrument

of transfer In the Publle Records thal veate Title as shown In Schedule A.

The Gompany will also pep the coals, attomeys' fees, and expenses Incurred in defense of any matter insured against by this Policy, but onty to
the extent provided In the Condittons.

IN WITNESS WHEREOF, tha Company has caused thia Policy to be signed with the facalmile signatures of lis President and Secretary and
sealed as requirad by Its By-Laws.

COMMONWEALTH LAND TITLE INSURANCE COMPANY |

Attest:

 
  
   

President

eTgea nean yo : : FESS oO

Db! Cover — ALTA Owner's Polley (06/17/06) Valld only if Schedules A and 6 are attached

Fore Ate479.cy-00504 Document 1-1 PHEW /14/19EBAGEBEL 0 pagel #40

    

     

Seoratary

oR REPESINTEES
*
a \ i ‘
y Commonwealth

Vigan. a ie 8 co tr

Commonweattty Land Trrie [INSURANCE COMPANY

SCHEDULE A
Amount of Insurance; —$1,255,000.00 Policy No. C30-0120273
Premium: Standard File No. 06-1536
Date of Policy: June 19,2007, at 1:23 P.M.
1. Name of Insured: SOUTHEASTERN LAND INVESTMENT, LLC

2. The estate or interest in the land which 1s covered by this policy is: Fee Simple
3. Title to the estate or interest in the Jand is vested in:
SOUTHEASTERN LAND INVESTMENT, LLC

4, The land referred to in this Policy is described in said instrument, is situated in the County of Wilson, State of Tennessee, and is
identified as follows:

SEE ATTACHED EXHIBIT “A”

Being the same property conveyed to SOUTHEASTERN LAND INVESTMENT, LLC, by deed from
JESSIE C, WALKER and wife, CYNTHIA D. WALKER, dated 06/18/2007, and of record in Book
1254, Page 1789, Register's Office fox Wilson County, Tennessee.

ROCHELLE, MCCULLOCH & AULDS, P.L.LC.

  

Countersigned: C

Anterlean Land Title Association OV
Schedute A
FORM 4100

 

4 Authorized Officer or Agent

Case 3:19-cv-00504 Document1-1 Filed 06/14/19 Page 37 of 49 PagelD #: 41

 
a \

=

On Commonwealth

ComMONWSALCH LAND Trrue INSURANCE COMPANY

SCHEDULE A (continued)
PolicyNo.  C30-0120273

File No. 06-1536
EXHIBIT “A”

Being a tract of land lying in Wilson County, Tennessee, also being Lot 7 of the Addition of Tract 7 to Tract Division, as
of record in Plat Book 15, Page 166, at the Register's Office for Wilson County, Tennessee, and being more particularly

described as follows;

Beginning at an iron rod set in the easterly right-of-way line of Cairo Bend, 50 feet in width, at a comer common with
Lot 5 of the Addition of Tract 7 to Tract Division, also being the property of Deborah A. Petty, Et Vir, as of record

in Deed Book 883, Page 991, at the Register's Office for Wilson County, Tennessee, said iron rod set being located at
Northing: 710,994.62; Easting: 1,854,681.99; on the State Plane Coordinate System NAD-83 (1995);

Thence leaving the easterly right-of-way line of Cairo Bend, with the southerly property line of said Lot 5, with a curve
to the left, along an arc length of 40.74 feet, the central angle of which is 93 deg 21 min 59 sec, the radius of which
is 25.00 feet, the chord of which is South 35 deg 20 min 42 sec East, 36.38 feet to an existing iron rod;

Thence South 81 deg 41 min 48 sec East, 732.22 feet to an iron rod set;

Thence with a curve to the left, along an arc length of 266.39 feet, the central angle of which is 16 deg 06 min 17
sec, the radius of which is 947.72 feet, the chord of which is North 89 deg 52 min 07 sec Bast, 265.51 feet to an iron

rod set;

Thence with a curve to the right, along an arc length of 193.37 feet, the central angle of which is 15 deg 05 min 17
sec, the radius of which is 734.31 feet, the chord of which is North 89 deg 21 min 36 sec East, 192.81 feet to an

existing iron rod;
Thence South 83 deg 05 min 45 sec East, 11.99 feet to an existing iron pipe;

Thence with the easterly property line of said Lot 5 North 02 deg 23 min 15 sec Rast, 424,29 feet to an iron rod set in the
southerly property line of Anne Lo Lien, as of record in Deed Book 452, Page 969, at the Register's Office for Wilson
County, Tennessee, and at a corner common with Lot 6 of the Addition of Tract 7 to Tract Division, also being the
property of James A. Spears, Et Ux, as of record in Deed Book 950, Page 1133, at the Register's Office for Wilson

County, Tennessee;

Thence with the southerly property line of Anne Lo Lien, South 83 deg 04 min 42 sec East, 1056.29 feet to an existing
concrete monument, at a corner common with the property of the U.S. Corp of Engineers,

Thence with the westerly property line of U.S. Corp of Engineers, South 24 deg 29 min 09 sec Hast, 609,21 feet to an
existing "T" bar;

Atiertean Land Title Association OWNBRS
Schedute A (continued)
BORM 4100

Case 3:19-cv-00504 Documenti1-1 Filed 06/14/19 Page 38 of 49 PagelD #: 42

 
—

Or Commonwealth

Commonweaitit LAND Tyrie INSURANCE COMPANY

SCHEDULE A (continued)
Policy No. C30-0120273

Pile No. 06-1536
EXHIBIT “A” (continued)

Thence South 00 deg 04 min 59 sec East, 580.44 feet to an existing iron rod, at a comer common with Lot 14 of Barton's
Cove, as of record in Plat Book 24, Page 263, at the Registers Office for Wilson County, Tennessee, also being
the property of Holly A. Drury, Et Vir, as of record in Deed Book 1080, Page 118, at the Register's Office for Wilson

County, Tennessee;

Thence with the westerly property line of said Lot 14, South 07 deg 33 min 06 sec West, 367.62 feet to an iron rod set in
the westerly terminus of Barton Shore, at a corner common with Tract No. 1 of the Katherine Watson Property, as of
record in Plat Book 13, Page 57, at the Register’s Office for Wilson County, Tennessee, also beg the property of Estill
Clark Goodwin, Et Ux, as of record in Deed Book 289, Page 143, at the Register's Office for Wilson County, Tennessee;

Thence leaving the westerly terminus of Barton Share, with the northerly property line of said Tract No, 1, North 82 deg
12 min 17 sec West, 1034.31 feet to an existing iron rod, at a comer common with New Hope Cumberland Presbyterian
Church, as of record in Deed Book 973, Page 1814, at the Register’s Office for Wilson County, Tennessee;

Thence with the northerly property line of New Hope Cumberland Presbyterian Church, North 81 deg 35 min 53 sec
West, 748.63 feet to an existing iron rod, al a corner common with the property of J.2. Woodcock, Et Ux, as of record in
Deed Book 1043, Page 1216, at the Register's Office for Wilson County, Tennessee, and at a corner common with Lot LA
of Tract 1, Henderson Cole & Joe B. Ferrell, as of record in Plat Book 18, Page 216, at the Register's Office for Wilson
County, Tennessee, also being the property of Charles E. Flatt, Bt Ux, as of record in Deed Book 422, Page 475, at the

Register's Office for Wilson County, Tennessee;

Thence with the easterly property line of said Lot LA, North 20 deg 23 min 15 sec Rast, 993.22 fect to an existing iron
rod, at a corner common with Lot 4 of the Addition of Tract 7 to Tract Division, also being the property of Jerry M.
Swords, Bt Ux, as of record in Deed Book 404, Page 33, at the Register's Office for Wilson County, Tennessee;

Thence with the northerly property line of said Lot 4, with a curve to the left, along an arc length of 180.21 feet, the
central angle of which is 15 deg 05 min 17 sec, the radius of which is 684.31 feet, the chord of which is South 89 deg 21

min 37 sec West, 179.68 feet to an iron rod set;

Thence with a curve to the right, along an arc length of 280.44 feet, the central angle of which is 16 deg 06 min 17
sec, the radius of which is 997.72 feet, the chord of which is South 89 deg 52 min 07 sec West, 279.52 feet to an iron

rod set;

Amerteag Land Tiito Assodation OWNERS
Schedule A (continued)
FORM 4100

Case 3:19-cv-00504 Documenti1-1 Filed 06/14/19 Page 39 of 49 PagelD #: 43

 
\ s

‘Ww Commonwealth

vb essphaniis s coweny

Commonweratri Lano Tree INsurancs COMPANY
SCHEDULE A (continued)
Policy No. C30-0120273

File No. 06-1536

EXHIBIT “A” (continued)

Thence North 81 deg 41 min 56 sec West, 737.01 feet to an iron rod set;

Thence with a curve to the left, along an arc length of 38.37 feet, the central angle of which,is 87 deg 56 min 12 sec, the
radius of which is 25.00 feet, the chord of which is South 54 deg 00 min 12 sec West, 34.71 feet to an iron rod set in the

easterly right-of-way line of Cairo Bend;

Thence with the easterly right-of-way line of Cairo Bend, with a curve to the right, along an arc length of 100,68
feet, the central angle of which is 01 deg 18 min 11 sec, the radius of which is 4426.70 feet, the chord of which is North
10 deg 41 min 12 sec East, 100.68 feet to the POINT OF BEGINNING. Containing 2,264,570 square feet or 51.987

acres more or less.

Amertcan Lond Tills Assodatiaca OWNERS
Schedule A (continued)
FORM 4100

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 40 of 49 PagelD #: 44

 
\

Commonwealth

ThA Veron

CommMonweaten LAnp Treve INsutance COMPANY

SCHEDULE B
EXCEPTIONS FROM COVERAGE

Policy No. C30-0120273

File No. 06-1536

This palicy does not insure against loss or damage (and the Company will not pay costs, attorneys’ fees or expenses) which arise by reason of:

1.

2.-

fg

Rights or claims of parties other than Insured in actual possession of any or all of the property.

Unrecorded easements, discrepancies or conflicts in boundary lines, shortage in area and encroachments, which an
accurate and complete survey would disclose.

Unfiled mechanic's or materialmen's liens.

Taxes for the year 2007 are a lien not yet due and payable. Taxes for the year 2006 are paid.
Map 26 Parcel 43.03

Subject to "roll-back taxes" for the statutory period if the land is converted to a use other than those stipulated in the
provisions of T.C,A ., Sec. 67-5-1005 through 67-5-1007. Application from Tax Assessor of record in Green Belt
Book 1099, Page 385, Register's Office for Wilson County, Tennessee.

Subject to any matters shown on the plat of record in Plat Book 15, Page 166, including but not limited to Tennessee
Valley Authority right-of-way, easement, and creek as shown thereon.

Subject to a non exclusive easement for ingress/egress of record in Deed Book 315, Page 131.

Right-of-Way Easement in favor of Tennessee Valley Authority, of record in Deed Book 151, Page 256,

9.

10.

11.

12,

13,
14.

15.

Gas Line Easement in favor of Gulf Interstate Gas Company, of record in Trust Deed Book 157, Page 629.
Utility Easement as set forth in Covenant’s and Restrictions, of record in Trust Deed Book 369, Page 93.
25° Right-of-Way Basement as set forth in Covenant’s and Restrictions, of record in Trust Deed Book 369, Page 93.

The acreage mentioned in the legal description is only for convenience in identifying the tract insured; it is not imtended
that this policy insure the amount of acreage.

Subject to Jessie Walker and Jesse Walker being one and the same person.
Subject to the rise, flow, overflow, exact location and meanderings of creek located upon or running adjacent to the land.

Deed of Trust from SOUTHBASTERN LAND INVESTMENT, LLC, a Tennessee limited liability company, to
OLDHAM & DUNNING, LLC of SUMNER COUNTY, TENNESSEE, Trustee, dated 06/18/2007, recorded in Book
1254, page 1794, in the Register’s Office for Wilson County, Tennessee, securing the original principal sum of
$2,200,000.00 to THE FARMERS BANK as set forth therein.

Amcerican Laud Tile Assodadon OWNERS
Schedulo B - Part If
FORM 4100

Case 3:19-cv-00504 Document1-1 Filed 06/14/19 Page 41 of 49 PagelD #: 45

 
EXCLUSIONS FROM COVERAGE

The following matters are expreasly excluded from the coverage of thls paticy, and the Company will not pay loss or damage, costs, attorneys’

fags, or expenses that arise by reason of:

1. (a) Any law, ordinance, permit, or governmental regulation (including those relating to bullding and zoning) restricting, regulating,

prohibiting, or relating to
(I) the eccupancy, use, or enjoyment of the Land;

(li) the character, dimensions, or location of any improvement erected on the Land;

(i) the subdiviston of land; or
(Iv) environmental protection;

or the effect of any violation of thase laws, ordinances, or governmental regulations. This Excluston 1(a) does not modify or limit

the coverage provided under Covered Risk 5.

(b) Any govemmental police power. This Exclusion 1(b) does not modify or limit the coverage provided under Covered Alsk 6.

op

Defects, llens, encumbrances, adverse clalms, or other matters

Rights of eminent domain. This Excluston does not modify or limit the coverage provided under Covered Risk 7 or 8.°

(a) created, suffered, assumed, or agreed to by the Insured Clalmant;
(b) not Known to the Cornpany,. not recorded In the Publle Records at Date of Policy, bul Known to the Insured Clalmant and not
. disclosed in writing to the Company by the- Insured Claimant prior to the date the Insured Clalmant became an Insured undor this

policy;

(c) resulting in no loss or damage to the Insured Claimant;

(d) attaching or created subsequent te Date of Pollcy (however, this doas not modify or limit the coverage provided under Covered

Risk 9 and 10); or

- (8) resulting In loss or damage that would not have been sustalned If the Insured Claimant had pald value for the Tile.
4. Any clalm, by reason of the operation of federal bankruptcy, state insolvency, or simitar creditors’ rights laws, that the transaction vesting

ihe Title as shown In Schedule A, Is
(a) a fraudulent conveyance or fraudulent tranafer; or

. (b) a preferential tranaler for any reason not stated in Covered Risk 9 of this polley. ’
5. Any lien on the Tille for real estate taxes or assessments Imposed by governmental authorlly and created or attaching between Dale of
Polley and the date of recording.of the deed or other Instrument of transfer In the Pubilc Records thal vests Title as shown In Schedule: A.

CONDITIONS

1 DEFINITION OF TERMS .
The following terms when used In this pollcy mean:

(a) “Amount of insurance"; The amount stated In
Schedule A, as may be increased or decreased by endorsement to
this policy, Increased by Sectlon 8(b), or decreased by Sections 10
and 11 of these Conditions. -

; "Date of Policy’: The date designated. as "Date of
Policy” In Schedule A.

{c) "Entity": A corporation, parinership, trust, limited
llablllly company, or olher similar legal entity,

(d) "Insured": The Insured named In Schedule A, .

() The term “Insured” also includes. .

(A) successors to the Title of the Insured by
operation of law as distinguished from purchase, including helrs,
devisees, survivors, personal representalives, ar next of kin;

successors to an Insured by dissolution,
merger, consolidation, distribution, or reorganization;

(C) successors to an Insured by Ils
conversion to another kind of Enilly;

(D) a grantee of an Insured under a deed
delivered without payment of actual valuable conslderatlon
convoying the Title .

(1) ‘if the stock, shares, memberships,
or ofher equity Interests of the grantee are wholly-owned by the
named Insured,

(2) if the grantee wholly owns the
named Insured,

(3) If tho grantee Is wholly-owned by
an afilllated Enllly of the named Insured, provided the affillated
Entily and the named tnaured are both wholly-owned by {he same
person or Enilly, or

. (4) If the grantee is a trusles or
beneficiary of a trust created by a written Instrument established by
tha Insured named in Schedule A for estate planning purposes.

With regard to (A), (B), (C), and (D) reserving,
however, all rights and defenses as lo any successor thal lhe
Company would have had against any predecessor Insured.

(8) "Insured Clalmant’: An Insured claiming loss or

damage.

(f) “Knowledge” or "Known"; Actual knowledge, nol
constructive knowledge or notice that may be imputed to an Insured
by reason of the Public Records or any other records that Impart
constructive notlee of matters affecting tho Title.

(g) “Land: The land described In Schedule A, and

’ ‘
__ <r

-aflixed Improvements that by law constitute real properly. The term

"Land" doos not Include any property beyond the IInes of the area
described In Schedule A, nor any right, title, Interest, estate, or
easement In abutting strecls, roads, avenues, alleys, lanes, ways,
or waterways, but thls does not modify or timit the extent that a right
of access to and from the Land is Insured by this policy.

(h)  “Morigage": Mortgage, dead of trust, trust deed, or
other security Instrument, Including one ovidenced by clactronic

means authorized by law.

() "Public Records": Records established under state
statutes at Date of Policy for the purpose of Imparting constructive
notice of matters rolattng to real proparty to purchasers for value -

and withoul Knowisdgs. With respect to Covered Alsk 5(d), "Public *."

Records” shall also Include environmental protectton llens filed in
the records of tha clerk of the United States District Court for the
district whare the Land Is located.

{i} “Tille":: The estate or Interest described In Schedule
A

(k) "Unmarkotable Title”: Title affected by an alleged or
apparent matter that would permit a prospective purchaser or
losaee of the Title or londer on the Title to be released from the
obligation to purchase, lease, or lend If there Is a contractual
condition requiring the delivery of marketable title, .
2, CONTINUATION OF INSURANCE
The coverage of this pollcy shall contnue In force as of Date of
Policy In favor of an Insured, but only so long as the Insured retains
an ostate or Interest In the Land, or holds an obligation secured by a
purchase money Mortgage glvan by a purchaser from the Insured,
ar only so long as the Insured shall have llablllly by reason of
warranties In any transfer or conveyance of the Title, This polly
shall not continue In forca In favor of any purchaser from the
Insured of alther (I) an eslate or interest In the Land, or (I) an
obligation secured by a purchase money Mortgage given to the
Insured,
3, NOTICE OF CLAIM TO BE GIVEN BY INSURED CLAIMANT
The Insured shall notify tha Company promplly In writing (I) In casa
of any litigation as sat forth In Sectlon 5(a) of these Conditions, (Il)
in case Knowledge shall come to an Insured hereunder of any claim
al title or Interest that Is adverse to the Title, as Insured, and that
might cause loss or damage for which the Company may ba llable
by virtue of this polley, or (Ill) If the Tile, as Insurad, Is rojectad as
Unmarketabla Title. If the Company Is prejudiced by the fallura of
the insured Clalmant to provide prompt notice, the Company's

.
i Z

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 42 of 49 PagelID #: 46

 
llablllty to the Insured Clalmant under the policy shall be reduced to
the extent of the prejudice. ,

4, PROOF OF LOSS ‘

In the avant the Company Is unable to determine the amount of loss
or damage, the Company may, at Its option, require as a condillon
of payment that the Insured Glalmant furnish a signed proof of loss.
The proof of loss must describe the defect, llen, encumbrance, or
other matter insured agalnst by this policy that constitutes the basis
af loss or damage and shall slate, to the extent possible, ihe basis
of calculaling the amount of the loss or damage.

5. DEFENSE AND PROSECUTION OF ACTIONS

(a) Upon wiitlen request by the Insured, and subject to
tha options contained In Section 7 of these Conditions, the
Company, at Its own cost and without unreasonable delay, shall
provide for the defense of an Insured In lillgatton in which any third
parly asserts a clalm covered by this policy adverse to the Insured,
This obligation Is limited to only those stated causes of actlon
alleging matters insured against by this polloy. The Company shall
have the right to select counsel of its cholce (subject to the tight of
the Insured to object for reasonable cause) to represent the Insured
as to those stated causes of acllon. It shall not be llable for and will
not pay the fees of any other counsel. The Company will not pay
any teas, costs, or expenses Incurred by the Insured In the defense
of thase causes of action that allege matters not insured against by
thls polley.

(b) The Company shall have the right, In addition to the
aptions contained In Sectlon 7 of these Condillons, at ils own cost,
to Institute and prosecule any action or proceeding or to do any
alher act that in its opinion may be necossary or desirable to
establish the Tille, as Insured, or to pravent or reduce loss or
damage to the Insured. The Company may lake any appropiate
aciton under the terms of this pollcy, whether or not It shall be liable
to tha Insured. The exercise of these rights shall not be an
admission of Hablilly or walver of any provision of this policy. If the
Company exercises Its tights under this subsection, It must do so
diligently.

(c) Whenever the Company brings an action or asseris
a defense as required or parmilted by this polly, {he Company may
pursue the Iitigation to a final determination by a court of compatent
jurisdiction, and it expressly reserves the right, in Its sole discretion,
lo appeal any adverse Judgment or order,
8, DUTY OF INSURED CLAIMANT TO COOPERATE

{a) In all cases where thls policy permits or requires the
Company to prosecute or provide for the defense of any action or
proceeding and any appeals, the Insured shall secure to the
Company the right to so prosecute or provide defense In the actlon
or proceeding, Including the right to use, at Its option, the name of
tho Insured for this purpose. Whenever requested by the Company,
the Insured, at the Company's expense, shall give the Company all
reasonable ald (I) In securing evidence, oblaining witnesses,
prosecuting of defending the acilon or procveding, or effecting
settlement, and (il) In any other lawlul act that in’ the opinion of the
Company may be necessary or desirable to establish tha Title or
any other matter as Insured. If the Company Is prejudiced by the
faliuro of the Insured to furnish the required cooperation, the
Company's obligations to the Insured under the polley shall
terminate, Including any liability or obligation to defend, prosecute,
or continue any litigation, with regard to the mallor or matters
raquiring such cooperation. :

b) The Company may reasonably require the Insured
Clalmant to submit to examination under oath by any authorized
representative of the Company and to produce for examination,
Inspection, and copying, al such reasonable times and places as
may be designated by the authorized representative of ‘the
Company, all records, in whatever medium malntained, Including
books, ledgers, checks, memoranda, correspondence, reporis, @-
malls, disks, tapes, and videos whethor bearing a date before or
after Date of Policy, that reasenably pertain to the loss or damage.
Further, If requested by any authorized representative of the
Gompany, the Insured Clalmant shail grant its parmisston, in writing,
for any authorized representative of the Company to examine,
inspect, and copy all of these records In the custody or control of a
third party thal reasonably pertain to the loss or damage. All
information designated as confidentlal by the Insurad Clalmant
provided to the Company pursuant to this Section shall nol be
disclosed {a others unless, In the reasonable Judgment of the

Condlttons Continued ~ : -j Oe

Company, II Is necessary In the administration of the claim, Fallure
of the Insured Claimant to submit for examination under gath,
produce any reasonably requested information, or grant permission
to secure reasonably necessary Information from third parties as
required In this subsection, unless prohibited by law or
governmental regulation, shall terminate any Habillly ‘of the
Company under (his policy as to that clalm,
7. OPTIONS TO PAY OR OTHERWISE SETTLE CLAIMS;
_ TERMINATION OF LIABILITY

In case of a claim under thls policy, the Company shall have the
following additlonal options: ,

(a) To Pay or Tender Payment of the Amount of
Insurance.
To pay or lender payment of the Amount of Insurance under this
pollcy together with any costs, altorneys' fees, and expenses
incurred by the Insured Claimant thal were authorized by the
Company up to the {ime of payment or tender of payment and thal
tho Company is obligated to pay.
Upon the exercise by the cones of this option, all llability and
obligations of tho Gampany to the Insured under this polley, other
than to make the payment required in this subsection, shall
terminate, Including any lability or obligation to dofend, prosecute,
or continue any litigation.

(b) To Pay or Otherwise Soltle With Partios Othar Than
iho Insured or With the Insured Claimant.

(i) To pay or otherwise settle with other partles for or
In the name of an Insured Claimant any clalm Insured against under
this policy, In addilton, the Gompany will pay any costs, allornays"
fees, and expenses Incurred by the Insured Claimant that were
authorized by the Company up to the time of payment and that the
Company is obligated to pay; or
(li) Ta pay or otherwise settle with the Insured

Clalmant the logs or damage provided for undar this polley, together
with any costs, attorneys’ feos, and expenses Incurred by tha
insured Clalmant that ware authorized by the Gompany up to the
time of payment and that the Company is obligated to pay.
Upon the exercise by the Company of elther of the optlons provided
for In subsections (b)(l) or (ti), the Company's obligations ta the
Insured under thie policy for Ihe claimed loss or damage, other than
the paymonts required to be made, shall terminate, including any
liability or obligation to defend, prosecute, or continue any filigalion.
B. DETERMINATION AND EXTENT OF LIABILITY

This policy Is a contract of Indemnily against actual monetary loss
ot damage sustalned or Incurred by the Insured Claimant who has
suffered loss or damage by reason of matters {Insured against by
this polloy.

(a) ‘The extent of Hability of the Company for loss or
damage undor this policy shall not excaed the lesser of

() the Arnount of Insurance; or

(li) the differance between the value of the Title as
Insurad and’the value of the Title subject to the risk Insurad agalnst
by this policy.

(b) If the Company pursues Its rights under Sectlon 5 of
these Conditions and Is unsuccessful In establishing the Title, as
insured,

(1) the Amount of Insurance shall be Increased by
40%, and

(I!) the Insured Clalmant shall have the right to have
the loss or damage determined eilher as of (he date the clalm was
made by the Insured Clalmant or as of the date It ls settled and
paid.

(c) In-additlon to the extent of llablilty under (a) and (b),
the Company will also pay those cosls, allorneys' fees, and
expansos Incurred In accordance with Sections 5 and 7 of these
Conditions,

9. LIMITATION OF LIABILITY
(a) If the Company establishes the Tila, or removes the
alleged defect, llen, or encumbrance, or cures iho lack of a right of
aceess to or from the Land, or cures the claim of Unmarkelable
Title, all as insured, In a reasonably diligent manner by any method,
Including litigation and the completion of any appeals, it shall have
fully performed ite obligatlons with respect to thal matter and shall
not be llable for any loss or damage caused to the Insured,
In the event of any litigation, Including fitigalion by the
Campany or with the Company's consent, the Company shall have
no flabliity for loss or damage until there has baen a final

Case 3:19-cv-00504 Document1-1 Filed 06/14/19 Page 43 of 49 PagelID #: 47

 
’ See

determination by a cour| of compatent jurisdiction, and disposition of
all appoals, adverse to the Tille, as Insured.

{c) The Company shall not be llable for loss or damage to
the Insured for liability voluntarily assumed by the Insured in settling
any clalm or suit without the prior written consent of the Company.
40, REDUCTION OF INSURANCE; REDUCTION OR

TERMINATION OF LIABILITY

All payments under this policy, except payments made for costs,
altomeys’ fees, and expenses, shall reduce the Amountof
Insurance by the amount of the payment. ‘
11, LIABILITY NONCUMULATIVE
The Amount of-Insuranco shall be reduced by any amount the
Company pays under any policy Insuring a Mortgage to which
exception is taken In Schedule B or to which the Insured has
agreed, assumed, or taken subject, or which Is exeouted by an
Insurad aflar Date of Policy and which Is a charge or fen on the
Title, and the amount so pald shall be deamed a payment to ihe
Insured under this policy.
12. PAYMENT OF LOSS
When liability and the extent of loss or damage have been definitely
fixed In accordance with these Conditions, the payment shall be
made within 30 days,
13. RIGHTS OF RECOVERY UPON PAYMENT OR SETTLEMENT

(a) Whenever the Company shall have sellled and
paid a clalm under this policy, It shall be subrogated and entitled to
the rights of the Insured Claimant In the Title and all other rights and
remedies In respect to the clalm that the Insured Glalmant has
against any person or property, to the extent of the amount of any
toss, costs, attorneys’ fees, and expenses pald by the Company. It
requested by tha Company, the Insured Claimant shall execute
documents to evidence the transfor to the Company of these rlghls
and remedies, The Insured Claimant shall parmit the Gompany lo

* gue, compromise, or sattla In the name of the Insured Clalmant and

to use the name of the Insured Claimant In any Wansactlon or
{ilgation Involving thase rights and remedies. ¢
Ifa payment on account of a clalm does nol fully. cover the loss of
the Insured Claimant, tha Company shall defer the exercise of Its
fight to recover until after the Insured Claimant shall have recovered
its loss.

(b) The Company's right-of subrogation includes the
Tights ofthe Insured to Indemaitles, guaranties, other pollcles of
Insurance, or bonds, notwithstanding any terms or conditions
contalnad In those Instruments that address subrogation rights.
44, ARBITRATION
Elther tha Company or the Insured may demand that the clalm or
controversy shall be submitted to arbitration pursuant to the Title
Insurance Arbitration Rules of the American Land Title Assoclatlon
("Rules"). Except as provided In tho Rules, there shall be no Joinder
or consolidatlon with claims or controversies of other persons.
Arbiable matters may Include, but are nol Hmited to, any
controversy or claim between the Company and the Insured arising
out of ot restating to thls policy, any service In connection with Its
Issuance or the breach of a polley provision, or to any alher

- fig Conditions Continued "Mae

Bet
m.

controversy or claim arlsing out of the transactlan giving rise to this
pollcy. All arbitrable matters when the Amount of Insurance is
$2,000,000 or loss shall ba arblirated at the optlon of elther the
Company or the Insured, All arbitrable matters whan the Amount of
Insurance Is In excess of $2,000,000 shall be arbltrated only when
agreed to by both the Gompany and the Insured. — Arbitration
pursuant to this pollcy and under the Rules shall be binding upon
the partles, Judgment upon the award randered by the Arbitrator(s)
may be entered In any court of compatent jurlsdictlon,

15. LIABILITY LIMITED TO THIS ROLICY; POLICY ENTIRE

CONTRACT

(a) ‘This polley together with all endorsements, if any,
atlached to it by the Company Is the entira polloy and contract
between the Insured and the Company. In Interpreting any
provision of this policy, this pollcy shall be construed as a whole.

Any claim of loss or damage that arlses out of the
status of the Title or by any actlon asserting such clalm shall be
restricted to this pollcy. ‘

(c Any amendment of or endorsement to this policy must
ba in writing and authenticated by an aulhorizad person, or
expressly Incorporated by Schadule A of this polley.

(6) Each endorsement to this polloy issued at any lime Is
made a part of this policy and Ie subject lo all of Ite terms and
provisions. Except as tha endorsement exprassly states, {it doas not
() modily any of the terms and provistons of the pallcy, (Il) modily
any prior endorsement, (iil) extend the Date of Polley, or (lv)

Increase the Amount of Insurance.

16, SEVERABILITY
In the event any provision of thls policy, in whole or In ao Is held
invalid or unenforceable undor applicable law, the policy shall bé
doamed not to Include that provision or such part held to be Invalid,
but all other provisions shall remain in full forea and effect.
17. CHOICE OF LAW; FORUM

(a) Choice of Law: Tha Insured acknowledges the
Gompany has underwritfan-the risks covered by this pollcey and
determined the premium charged therefor In rallance upon the law
allectIng Interests In real property and applicable lo the
interprotation,.tighls, remedies, or enforcement of policies of title
Insurance of the Jurisdiction where the Land Is located,
Therefore, the court er an arbitrator shall apply the law of the

- Jurlsdictlen where the Land Is located to determine the validity of

claims agalnst the Title that are adverse to the Insured and to
Interpret and enforce the terms of this policy, In nelther case shall
the court or arbitrator apply Its conflicts of law principles to
determine the applicable law,

(b)  Cholee of Farum: Any Iitigation or other procesding
brought by the Insured against the Company must be filed only Ina
state or federal court within the United States of Amerlea of Its
lerrilorlas having appropriate Jurisdiction.

48. NOTICES, WHERE SENT

Any notice of clalm and any other notica or statement in writing
required to be given to Ihe Company under this Polley must be
given to the Company at: Consumer Affalrs Department PO Box
27567 Alchmond, Virginia 23261-7567.

 

THANK YOU.

Tile insurance provides for the protection of your real estate investment. We suggest you keep this policy In a safe place where {I can be readily available for futuro reference.

you have questions about litle Insurance or the coverage provided by this policy, contact the office thal Issued this policy, or you may call or write:

Commonwealth Land Tile Insurance Company
Consumer Affairs

P.O. Box 27567

Richmond, Virginia 23261-7587

lelophone, toll fee: 800 448-7086

web; www.landam.com

We thank you for choosing to do business with Commonwealth Land Title Insurance Company, and [cok forward to meeltng your future litle Insurance needs.

Commonwealth Lond Tilo Insurance Gamipany
le. a member of the LandAmevica family of lille Insuranco undervaiters.

LandAmerica
m Commonwealth

  

B 1190-127

Case 3:19-cv-00504 Document1-1 Filed 06/14/19 Page 44 of 49 PagelD #: 48

 
IN THE CIRCUIT COURT FOR WILSON COUNTY, TENNESSEE

 

AT LEBANON
SOUTHEASTERN LAND INVESTMENT, LLC ) =
and WILSON LAND INVESTMENTS, LLC ) @s =
Plaintiffs, ) S30 2 cos
) 2 BOC
v. ) Docket Nos ;
) JURY DEMAND, = pes
COMMONWEALTH LAND TITLE ) ain”
INSURANCE COMPANY, ) =R F
)
Defendant. )

 

AFFIDAVIT OF LAST KNOWN ADDRESS FOR COMMONWEALTH LAND TITLE
INSURANCE COMPANY PURSUANT TO TENN. CODE ANN. §56-2-504(b)

 

Having been first duly sworn, Todd E, Panther states under oath as follows:

I. I am a resident of Tennessee; J am over 21 years of age; I am competent to testify
in a legal proceeding; and I have personal knowledge of the facts contained in this affidavit.

a The defendant in the above-captioned action is Commonwealth Land Title
Insurance Company, a Florida corporation authorized to transact business in Tennessee and
holding NAIC no. 50083.

3. The last known address for Commonwealth Land Title Insurance Company is set
forth below:

Commonwealth Land Title Insurance Company
60] Riverside Avenue
Building 5, Fourth Floor

Jacksonville, Florida 32204
Attention: Ronald Kaiser, Senior Claims Counsel

892295.1 12304-001

Case 3:19-cv-00504 Document1-1 Filed 06/14/19 Page 45 of 49 PagelD #: 49
Further Affiant Sayeth Not.

Todd E. Panther

 

STATE OF TENNESSEE _ )
)
COUNTY OF DAVIDSON )

Sworn and subscribed before me on this yn day of April, 2019.

My Commission Expires:

 

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 46 of 49 PagelD #: 50
 

 

 

Phone: (615)444-2042 STATE OF TENNESSEE 15™ JUDICIAL DISTRICT CASE NUMBER
GO WILSON COUNTY, LEBANON, TENNESSEE OID) ‘CN \O=+
Southeastern Land Investment, LLC and Commonwealth Land Title Insurance Company
Wilson Land Investments, LLC VS 601 Riverside Ave., Building 5, 4th edn Jackseaville, FL 32204
Attn: Ronald Kaiser, Sr. Claims Counseio we ——
PLAINTIFF BER SpaPER ANT
eo 7
CIRCUIT COURT SUMMONS -

   

mt

You are summoned to appear and defend a civil action filed against you in Circuit Court, 134 §. College Street, Fabahon! Wilson Gainey,
Tennessee, and your defense must be made within thirty (30)days from the date this summons is served upon you: Xu are farther directed to
file your defense with the Clerk of the Court and send a copy to the Plaintiffs attorney at the address below:

ATTORNEY FOR PLAINTIFF: Todd E. Panther Phone No,_(615) 742-4594

Sherrard Roe Voigt & Harbison, PLC
150 3rd Avenue South, Sulte 1100, Nashville, TN 37201

gl Hd S-

To the above Defendant: ot

 

In case of your failure to defend this action by the above date, judgment by default will be rendered against you for the relief demanded in the
complaint.

Method of service:
[] Wilson County Sheriff | Out of county Sheriff C] Secretary of State

CJ Certified mail CJ Personal Service Commissioner of Insurance

ISSUED: A\D (1

 

DEBBIE MOSS, Circuit Court_Clerk, Wilson County

By:\_Y OCU OLUID ;Deputy Clerk

OFFICER’S RETURN

(Please serve and return within ninety (90) days from date of issuance as provided by law)

 

1, hereby certify and return, that on the of 20 , | served this summons together

with the complaint herein as follows:

 

 

 

by, SHERIFF

 

 

RETURN OF SUMMONS BY MAIL
I, hereby certify and return, that on the day of ,20 __, I sent, postage prepaid, by

registered return receipt mail or certified return receipt mail, a certified copy of the summons and a copy of the complaint in
Case No. to the defendant, . On the day of
20___ I received the return receipt of said registered or certified mail, which has been signed by

on the day of 20 . Said return receipt is attached to this
original summons and both documents are being sent herewith to the Circuit Court Clerk for filing.

SWORN AND SUBSCRIIBED TO ME ON

et

 

 

 

 

THIS DAY OF ON 20
PLAINTIFF’S ATTORNEY OR OTHER PERSON
NOTARY PUBLIC or _ DEPUTY CLERK AUTHORIZED BY THE STATUTE TO SERVE
MY COMMISSION EXPIRES PROCESS

 

 

 

Case 3:19-cv-00504 Document 1-1 Filed 06/14/19 Page 47 of 49 PagelID #: 51
 

TO THE DEFENDANT(S):

Tennessee law provides a four thousand dollar ($10,000) Personal Property cxcmption
from execution or seizure to satisfy a judgment. Ifa judgment should be entered against you
in this action and you wish to claim property ay exempt, you must file a written list, under

oath, of the items you wish to claim as exempt with the clerk of the court, The list may be

filed at any time and may be changed by you thereafter as necessary; however, unless it is ATTACH RETURN
filed before the Judgment becomes final, it will not be effective as to any execution of gar- RECEIPT HERE
nishment issued prior to the filing of the list, Certuin items are wutumalically exempt by law

and do not need to be listed; these include items of necessury wearing apparel (clothing) for (IF APPLICABLE)

yourself and your family and trunks or other receptacles necessary to contain such apparel,
family portraits, the family Bible, and schoo! books, Should any of these items be seized you
would have the right to recover them, Ifyou do not understand your exemption right or how
to exercise it, you may wish to seek (he counsel of o lawyer.

Pursuant to section T,C.A.26-5 18-523.

 

Case 3:19-cv-00504 Documenti1-1 Filed 06/14/19 Page 48 of 49 PagelD #: 52
CERTIFICATE OF SERVICE
I hereby certify that I have caused a true and correct copy of the foregoing DEFENDANT’S
NOTICE OF REMOVAL to be served by having same placed in the United States Mail, postage
prepaid, addressed as follows:

Todd E. Panther

Lauren Z. Curry

Sherrard Roe Voight & Harbison, PLC
150 third Avenue South, Suite 1100
Nashville, Tennessee 37201

This 14th day of June, 2019.

FIDELITY NATIONAL LAW GROUP

/s/ Elizabeth B. Padgett
Elizabeth B. Padgett

TN BPR No. 022635
Lawrence W. Kelly

TN BPR No. 019229
Attorneys for Defendant

4170 Ashford Dunwoody Road, Suite 460
Atlanta, Georgia 30319

Direct: (770) 325-4815

Fax: (404) 479-259]

Email: Elizabeth.padgett(@fnf.com

Case 3:19-cv-00504 Documenti1-1 Filed 06/14/19 Page 49 of 49 PagelD #: 53
